 

Exhibit 10.3

 

COVINGTON PLANT

 

GROUND LEASE AGREEMENT

 

between

 

WESTROCK VIRGINIA, LLC

 

and

 

INGEVITY VIRGINIA CORPORATION

 

Effective as of February 1, 2016

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1 DEFINITIONS 1       Article 2 THE LEASE 8       Section
2.1 Leased Premises 8 Section 2.2 Carbon Plant and Mill Owner Retained Assets
Excluded 8 Section 2.3 Permitted Encumbrances 9 Section 2.4 Condition of the
Leased Premises 9       Article 3 EASEMENT RIGHTS 9       Section 3.1 Easement
Rights Generally 9 Section 3.2 Ingevity Access Rights 9 Section 3.3 Mill Owner
Access Rights 9 Section 3.4 Parking Rights 10 Section 3.5 Rail Facilities 10
Section 3.6 Continuous Assets and Party Wall 10 Section 3.7 Storm Drainage 11
Section 3.8 Wastewater Lines 11 Section 3.9 Potable Water 11 Section 3.10
Natural Gas Utility Facilities 12 Section 3.11 Unknown Other Assets 12 Section
3.12 Future Utility Facilities 12 Section 3.13 No Rights to Obstruct; Use of
Property Subject to Easement Rights 14 Section 3.14 Compliance 14 Section 3.15
Exercise of Maintenance Obligations and Rights 14 Section 3.16 Mechanics’ Liens
15 Section 3.17 Right to Cure Defaults Under Article 3 15 Section 3.18
Limitations Upon Easement Rights; Reservations by the Plant Owner (including
Relocations) 16 Section 3.19 Termination of Easement Rights 17 Section 3.20
Article 3 Remedies 17 Section 3.21 Actions in Connection with a Work Stoppages
17       Article 4 TERM; HOLDING OVER 18       Section 4.1 Term 18 Section 4.2
Termination 18 Section 4.3 Payment of Fair Market Value 19       Article 5 RENT
20       Section 5.1 Rent 20       Article 6 CARBON PLANT SERVICES 20      
Section 6.1 Services Agreement 20

 

-i-

 

 

Section 6.2 Maintenance Obligations 20       Article 7 TAXES 20       Section
7.1 Ingevity to Pay Taxes 20 Section 7.2 Taxes Defined 21 Section 7.3 Payment of
Taxes 21 Section 7.4 Tax Notices 21       Article 8 USE; COMPLIANCE WITH LAWS;
MECHANIC’S LIENS 21       Section 8.1 Permitted Uses 21 Section 8.2 Compliance
with Laws 21 Section 8.3 Permitted Contests 22 Section 8.4 Mechanic’s Liens on
Leased Premises 22       Article 9 ALTERATIONS AND ADDITIONAL IMPROVEMENTS;
REPAIR AND MAINTENANCE 22       Section 9.1 Additional Improvements 22 Section
9.2 Alterations 22 Section 9.3 Repair and Maintenance 23       Article 10
INSURANCE 23       Section 10.1 Insurance 23       Article 11 WAIVER OF
SUBROGATION; INDEMNIFICATION; ENVIRONMENTAL LIABILITIES 24       Section 11.1
Limitation of Liability and Waiver of Subrogation 24 Section 11.2
Indemnification by Ingevity 25 Section 11.3 Indemnification by the Mill Owner 26
Section 11.4 Environmental Indemnities 26 Section 11.5 Remedial Action 28
Section 11.6 Future Operational Compliance 29 Section 11.7 Remedial Action
Standards 29 Section 11.8 Access to Areas Outside the Affected Access Area 29
Section 11.9 Certain Assumed Environmental Liabilities 29       Article 12
CASUALTY AND CONDEMNATION 30       Section 12.1 Casualty 30 Section 12.2
Condemnation 30       Article 13 REPRESENTATIONS AND WARRANTIES 30       Section
13.1 Power and Authority of Ingevity; Enforceability 30 Section 13.2 Power and
Authority of the Mill Owner; Enforceability 30       Article 14 SURRENDER 31    
  Section 14.1 Surrender 31      

 

ii

 

 

Article 15 ASSIGNMENT AND SUBLETTING 32       Section 15.1 Assignment or
Sublease by Ingevity 32 Section 15.2 Assignment by the Mill Owner 32 Section
15.3 Release of Liability 32       Article 16 FINANCING 32       Section 16.1
Ingevity’s Financing 32 Section 16.2 The Mill Owner’s Financing 32       Article
17 RIGHTS OF MORTGAGEE 33       Section 17.1 Performance by Mortgagee 33 Section
17.2 Rights of Mortgagee 33 Section 17.3 Notices from Mortgagee 33 Section 17.4
Notice to Mortgagee 34 Section 17.5 Nonliability for Covenants 34       Article
18 RIGHT TO CURE DEFAULTS 34       Article 19 QUIET ENJOYMENT 34       Article
20 NOTICES 34       Section 20.1 Procedures for Notice 34 Section 20.2 Change of
Address 35       Article 21 EXPANSION OPTIONS 35       Section 21.1 Option to
Expand the Leased Premises with the Sawdust Area 35 Section 21.2 Sawdust Area
Expansion Property 36 Section 21.3 Condition of the Sawdust Area Expansion
Property 36 Section 21.4 Option to Expand the Leased Premises with the Truck
Shop Property 36 Section 21.5 Truck Shop Property 36 Section 21.6 Condition of
the Truck Shop Property 36       Article 22 INGEVITY OPTION TO PURCHASE 36      
Section 22.1 Option to Purchase 36 Section 22.2 Purchase Price 37 Section 22.3
Easement Rights to be Converted to Reciprocal Easements 37 Section 22.4

Subdivision of Truck Shop Property

37 Section 22.5 Services Agreement 37 Section 22.6 Termination of Lease 37      
Article 23 MISCELLANEOUS 37       Section 23.1 Dispute Resolution 37 Section
23.2 Force Majeure 39 Section 23.3 Amendment; Waiver 39 Section 23.4 Entire
Agreement 39 Section 23.5 Memorandum of Lease 39 Section 23.6 Estoppel
Certificate 40 Section 23.7 Governing Law 40

 

iii

 

 

Section 23.8 Binding Agreement; Successors 40 Section 23.9 Headings 40 Section
23.10 Counterparts 40 Section 23.11 Exhibits 40 Section 23.12 Severability, etc.
40 Section 23.13 Negation of Partnership 40 Section 23.14 Third-Party Rights 40
Section 23.15 Further Assurances 40 Section 23.16 Merger of Estates 41 Section
23.17 No Presumption Against Drafter 41 Section 23.18 Conflict Between
Agreements 41       JOINDER OF MILL REAL PROPERTY RECORD OWNER 43  

 

iv

 

 

GROUND LEASE AGREEMENT

 

THIS AGREEMENT (this “Lease”) is made effective as of 12:01 a.m. on February 1,
2016 (the “Effective Date”) between WESTROCK VIRGINIA, LLC, a Delaware limited
liability company, as landlord (the “Mill Owner”), and INGEVITY VIRGINIA
CORPORATION, a Virginia corporation, as tenant (“Ingevity”), under the following
circumstances:

 

A.           Pursuant to the Distribution Agreement of even date herewith
between the Mill Owner and Ingevity, certain of the assets and liabilities of
the specialty chemicals business of WestRock Company, including the Carbon Plant
(as hereinafter defined) operated in conjunction with and within the Mill
Owner’s paperboard and pulp mill in Covington, Virginia, are being distributed
from the Mill Owner to Ingevity. Following such distribution, Ingevity will
operate the Carbon Plant.

 

B.           The parties are entering into this Lease to set forth their
agreement with respect to Ingevity’s lease of the real property within the Mill
Owner’s mill complex upon which Ingevity’s Carbon Plant is located. This Lease
is intended to be a transfer of all of the economic benefits and burdens of
owning the real property on which the Carbon Plant is located from the Mill
Owner to Ingevity and thereafter is intended to be a retention by Ingevity of
such real property for U.S. federal income tax purposes.

 

NOW, THEREFORE, in consideration of the mutual covenants described in this Lease
and other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, and intending to be legally bound hereby, the Mill Owner and
Ingevity agree as follows:

 

Article 1

 

DEFINITIONS

 

When used in this Lease, the following terms shall have the meanings indicated:

 

“Abandoned” means, with respect to any Easement Right established under this
Lease, the relinquishment of such Easement Right by written notice of such
relinquishment given by the Easement Right Holder to the Plant Owner whose
property was subject to such Easement Right.

 

“Access” means ingress and egress for pedestrian and vehicular traffic,
including cars, trucks and other vehicles, by the Easement Right Holder and its
Personnel, including the nonexclusive right to use all roads, sidewalks,
pathways, corridors, gates, bridges and other access ways.

 

“Access Area” means: (i) in the case of the Mill Real Property, the portion of
the Mill Real Property as to which Ingevity has an Access Right under this
Lease, and (ii) in the case of the Carbon Plant Real Property, the portion of
the Carbon Plant Real Property as to which the Mill Owner has an Access Right
under this Lease.

 

“Access Rights” means the Easement Rights described in Sections 3.2 and 3.3.

 

“Affiliate” means, as to any Person: (a) any subsidiary of such Person and (b)
any other Person that, directly or indirectly, controls, is controlled by, or is
under common control with, such Person. For the purposes of this definition,
“control” means the possession of the power to direct or cause the direction of
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

 1

 

 

“Agent” has the meaning given that term in Section 11.1(a)(i).

 

“Annual Fair Market Rental Value” means the amount of annual rent which the
Sawdust Area Expansion Property would bring if exposed upon the open market for
a reasonable length of time, the lessor being willing but under no compulsion to
lease and the lessee being willing but under no compulsion to lease, pursuant to
the terms set forth in this Lease (including, without limitation, the Purchase
Option and the deemed exercise of the Purchase Option at the end of the Term as
provided in Section 22.1(b) for the remainder of the Term, and both parties
having full knowledge as to the rights and limitations set forth in this Lease.

 

“Cap-Off” means to take all action necessary to shut off completely, seal and
secure any Utility Facilities at the point at which such Utility Facilities
intersect the common boundary line of the Mill Real Property and the Carbon
Plant Real Property or, if impractical at such point, then at such other point
as the parties may reasonably agree.

 

“Carbon Plant” means the buildings, improvements, fixtures, equipment and other
assets directly or beneficially owned by Ingevity and located on the Carbon
Plant Real Property, but does not include the Mill Owner Retained Assets, the
Co-located Continuous Assets owned by the Mill Owner and the Mill Owner Natural
Gas Utility Facilities.

 



“Carbon Plant Assumed Environmental Liabilities” has the meaning given that term
in Section 11.9(b).

 

“Carbon Plant Environmental Condition” means any condition with respect to the
environment which existed in the past, now exists or may hereafter be found to
exist in, on, under, or about the Carbon Plant Real Property, including, without
limitation: conditions in, on or under any improvements on the Carbon Plant Real
Property (including the presence of asbestos, lead-based paint and mold); the
off-site migration of Hazardous Substances from the Carbon Plant Real Property;
the migration of Hazardous Substances onto the Carbon Plant Real Property; other
contamination of the environment (including, without limitation, ambient air,
surface or subsurface soil or strata, air, water (whether surface water or
ground water) or sediments) by Hazardous Substances; and impacts to or natural
resource damages arising from conditions in, on or under the Carbon Plant Real
Property.

 

“Carbon Plant Real Property” means the real property owned as of the Effective
Date by the Mill Owner and/or one or more of its Affiliates and located within
the Mill complex in Covington, Virginia containing approximately 20 acres and
being more particularly described in Exhibit A-1 attached hereto and made a part
hereof (but excluding the Truck Shop Property unless and until Ingevity
exercises the Truck Shop Expansion Option) which is being leased by the Mill
Owner to Ingevity pursuant to this Lease as part of the Leased Premises. If
Ingevity exercises the Sawdust Area Expansion Option, the Carbon Plant Real
Property shall include the Sawdust Area Expansion Property from the effective
date of such expansion, and if Ingevity exercises the Truck Shop Expansion
Option, the Carbon Plant Real Property shall include the Truck Shop Property
from the effective date of such expansion. For purpose of the Easement Rights,
the Carbon Plant Real Property includes the Carbon Plant located on the Carbon
Plant Real Property.

 

“Carbon Plant Services” means the services to be provided by the Mill Owner to
the Carbon Plant pursuant to the Services Agreement.

 

“Co-located Continuous Assets” has the meaning given that term in
Section 3.6(a).

 

“Conclusion of the Escalation Process” has the meaning given that term in
Section 23.1(e).

 

“Condemning Authority” has the meaning given that term in Section 12.2.

 

“Consultant” has the meaning given that term in Section 11.7.

 

“Construction Standards” has the meaning given that term in Section 9.1.

 

“Continuous Assets” means those assets, such as pipelines, pipe bridges, wires,
cables, conveyors and other similar assets, that are located partially on the
Mill Real Property and partially on the Carbon Plant Real Property. Those
Continuous Assets that are not Mill Owner Retained Assets are owned in part by
the Mill Owner and in part by Ingevity, while those Continuous Assets that are
Mill Owner Retained Assets are owned solely by the Mill Owner. In the case of
Continuous Assets that are Utility Facilities serving the Carbon Plant and the
Mill, the main distribution lines (including, without limitation, the Mill Owner
Natural Gas Utility Facilities) are owned by the Mill Owner and the dedicated
lines connecting the main distribution lines to the Carbon Plant which serve
only the Carbon Plant (including, without limitation, the Ingevity Natural Gas
Utility Facilities), are owned by Ingevity. The

 

 2

 

 

Continuous Assets as of the Effective Date and the portions of each owned by
each party are listed on Exhibit C. Exhibit C also indicates, as of the
Effective Date, the Continuous Assets that are Mill Owner Retained Assets.

 

“Contract Manager” has the meaning given that term in Section 23.1(a).

 

“Default Rate” means a fixed rate equal to: (i) the three month London interbank
offered rate (LIBOR) as of the date of determination, as reported in the Wall
Street Journal Money Rate column (or, in the event the Wall Street Journal no
longer is published, or no longer publishes such rate, such other similarly
determined rate as the Mill Owner and Ingevity mutually agree), plus (ii) 5% per
annum.

 

“Direct Electric Purchase Arrangement” has the meaning given that term in the
Services Agreement.

 

“Dispute” has the meaning given that term in Section 23.1(c).

 

“Easement Rights” means the Mill Owner Easement Rights and/or the Ingevity
Easement Rights.

 

“Easement Right Holder” means: (i) with respect to a Mill Owner Easement Right,
the Mill Owner, and (ii) with respect to an Ingevity Easement Right, Ingevity.

 

“Effective Date” has the meaning given that term in the preamble to this Lease.

 

“Electric Utility Facilities” has the meaning given that term in Section
3.12(a).

 

“Electric Utility Facilities Notice” has the meaning given that term in Section
3.12(b).



 

“Emergency” means an event or occurrence that requires immediate action by
either party to this Lease: (a) for the protection of persons or property; or
(b) to comply with any applicable Laws to the extent that noncompliance
therewith may imminently, adversely affect any of the operations, property or
financial condition of either party hereto or would result, or may be asserted
or alleged to result, in any criminal liability of such party.

 

“Environmental Claim” refers to any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, notice of violation,
judicial or administrative proceeding, judgment, letter or other communication
from any Governmental Authority, department, bureau, office or other authority,
or any third party involving violations of Environmental Laws, Handling of
Hazardous Substances or Releases of Hazardous Substances.

 

“Environmental Condition” means any condition, known or unknown, foreseen or
unforeseen, arising out of: (1) the handling, Releases, threat of Release or
exposure of Persons to Hazardous Substances; (2) any violation of Environmental
Laws; (3) the Handling of Hazardous Substances; and (4) any Environmental Claim.

 

“Environmental Indemnity Claim” has the meaning given that term in Section
11.4(c).

 

“Environmental Laws” means all Laws relating to public health and safety, and
pollution or protection of the environment, or that classify, regulate, call for
the remediation of, require reporting with respect to, or list or define air,
water, groundwater, solid waste, hazardous or toxic substances, materials,
wastes, pollutants or contaminants; which regulate the presence, use,
manufacture, generation, handling, labeling, testing, transport, treatment,
storage, processing, discharge, disposal, release, threatened release, control,
or cleanup of Hazardous Substances or materials containing Hazardous Substances;
or which are intended to assure the protection, safety and good health of the
public. “Environmental Laws” include applicable Environmental Permits.

 

“Environmental Liabilities” means any Losses, including without limitation,
capital costs and costs of investigation, Remedial Action or other response
actions, known or unknown, foreseen or

 

 3

 

 

unforeseen, arising out of: (i) Environmental Conditions, (ii) any violation of
any Environmental Law, (iii) the handling of Hazardous Substances, or (iv) any
Environmental Claim; provided, however, that, for the avoidance of doubt, the
foregoing shall not include any Losses after the Effective Date from increases
in operating expenses of either the Mill Owner’s Business or Ingevity’s
Business, including, without limitation, depreciation, wages, administration of
environmental programs, chemicals, sewer fees and permit fees (it being
acknowledged and agreed, however, that any fines and penalties incurred in
connection with any failure to have or comply with an Environmental Permit shall
constitute Environmental Liabilities hereunder).

 

“Environmental Permits” means any licenses, permits, quotas, authorizations,
consents, orders, franchises, filings or registrations, variances, exceptions,
security clearances and other approvals from any Governmental Authority under
Environmental Laws including, without limitation, those that are required to
generate, store, handle, transport, discharge, emit or dispose of Hazardous
Substances used or generated by the party.

 

“Escalation Process” has the meaning given that term in Section 23.1(c).

 

“Excluded Removal Property” has the meaning given that term in Section 14.1.

 

“Executive Management” has the meaning given that term in Section 23.1(e).



 

“Fair Market Value of the Leased Premises” means the price at which the Leased
Premises would be sold if exposed upon the open market for a reasonable length
of time, the buyer being willing but under no compulsion to buy and the seller
being willing but under no compulsion to sell.

 

“Fee Mortgage” has the meaning given that term in Section 16.2.

 

“Force Majeure Event” means any cause, condition or event beyond a party’s
reasonable control that delays or prevents other party’s performance of its
obligations hereunder, including war, acts of government, acts of public enemy,
riots, civil strife, lightning, fires, explosions, storms, floods, power
failures (including brown-outs, surges or other situations where the utility
generates less than full power), other acts of God or nature, labor strikes or
lockouts by the party employees and other similar events or circumstances;
provided, however, that adverse financial or market conditions shall not
constitute a Force Majeure Event.

 

“Governmental Authority” means any government or governmental or regulatory body
thereof, or political subdivision thereof, of any country or subdivision
thereof, whether national, federal, state or local, or any agency or
instrumentality thereof, or any court or arbitrator (public or private).

 

“Handling” means any manner of generating, accumulating, storing, treating,
disposing of, or transporting, as any such terms may be defined in any
Environmental Law, of Hazardous Substances.



 

 4

 

 

“Hazardous Materials” has the meaning given that term in the Separation
Agreement.

 

“Hazardous Substances” means any hazardous substance within the meaning of
Section 101(14) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601(14) (“CERCLA”) or any chemical,
pollutant, contaminant, waste or otherwise toxic, hazardous, extremely hazardous
or radioactive waste, including petroleum, petroleum derivatives, petroleum
by-products or other hydrocarbons, asbestos containing materials and
polychlorinated biphenyls that, in each case, is regulated under any applicable
Environmental Law.

 

“Indemnified Party” has the meaning given that term in Section 11.4(c).

 

“Indemnifying Party” has the meaning given that term in Section 11.4(c).

 

“Ingevity” has the meaning set forth in the preamble to this Lease, and includes
any permitted successors as owner and operator of the Carbon Plant.

 

“Ingevity Change of Control” means:  (i) through one or a series of transactions
any Person or “group” (as defined for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended) controls Ingevity Corporation
through an acquisition of shares, merger or otherwise, (ii) Ingevity ceases to
be an Affiliate of Ingevity Corporation, or (iii) an assignment of this Lease to
any Person that is not an Affiliate of Ingevity Corporation.  For the purposes
of this definition, “control” means the possession of the power to direct or
cause the direction of management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Ingevity Easement Rights” means those certain rights with respect to the Mill
Real Property granted to Ingevity pursuant to Article 3 of this Lease.

 

“Ingevity Indemnified Parties” has the meaning given that term in Section 11.3.

 

“Ingevity Natural Gas Utility Facilities” has the meaning given that term in
Section 3.10(a).

 

“Ingevity’s Business” means the operation of the Carbon Plant as it was being
operated on the Effective Date and any expansion of such business permitted
under Section 8.1.

 

“Law” means any national, federal, state or local law (including common law),
statute, constitutional provision, code, ordinance, rule, regulation, directive,
concession, order or other requirement or guideline of any country or
subdivision thereof.

 

“Leased Premises” has the meaning given that term in Section 2.1.

 

“Losses” means all demands, claims, causes of action, administrative orders and
notices, losses, costs, fines, liabilities, penalties, damages (direct or
indirect) and expenses (including, without limitation, reasonable legal,
paralegal, accounting and consultant fees, amounts paid in settlement, judgments
and other expenses incurred in the investigation and defense of claims and
actions).

 

“Maintain” means to maintain, inspect, preserve, protect, repair and replace,
and “Maintenance” means the maintenance (both preventive and predictive),
inspection (including testing), preservation, repair and replacement.

 

“Mill” means the Mill Owner’s Covington, Virginia paperboard and pulp mill. The
Mill does not include the Carbon Plant.

 

“Mill Environmental Condition” means any condition with respect to the
environment which existed in the past, now exists or may hereafter be found to
exist in, on, under, or about the Mill Real Property including, without
limitation:  conditions in, on or under any improvements on the Mill Real
Property (including the presence of asbestos, lead-based paint and mold); the
off-site migration of Hazardous Substances from the Mill Real Property; the
migration of Hazardous Substances onto the Mill Real Property; other
contamination of the environment (including, without limitation, ambient air,
surface or subsurface soil or strata, air, water (whether surface water or
ground water) or sediments) by Hazardous Substances; and impacts to or natural
resource damages arising from conditions in, on or under the Mill Real Property.



 

“Mill Indemnified Parties” has the meaning given that term in Section 11.2.

 

“Mill Owner” has the meaning given that term in the preamble to this Lease, and
includes any permitted successors as owner of the Mill Real Property and the fee
interest in the Carbon Plant Real Property (other than Ingevity).

 

“Mill Owner Easement Rights” means those certain rights with respect to the
Carbon Plant Real Property retained by the Mill Owner pursuant to Article 3 of
this Lease.

 

“Mill Owner Natural Gas Utility Facilities” has the meaning given that term in
Section 3.10(a).

 

 5

 

 

“Mill Owner Retained Assets” means: (i) any Continuous Assets that pass under,
on or over the Carbon Plant Real Property and serve the Mill but do not also
serve the Carbon Plant (which include, without limitation, certain pipe bridges
and conveyors), and (ii) the Truck Shop Property (which, for clarity, is
excluded from the Carbon Plant Real Property). The Mill Owner Retained Assets as
of the Effective Date (other than the Truck Shop Property) are listed on
Exhibit C.

 

“Mill Owner Retained Environmental Liabilities” has the meaning given that term
in Section 11.9(b).

 

“Mill Owner’s Business” means the operation of the Mill by the Mill Owner,
including the manufacture and distribution by the Mill Owner of solid bleached
sulfite board and related products and related activities at the Mill unless and
until Ingevity exercises the Truck Shop Expansion Option.

 

“Mill Real Property” means the real property on which the Mill is located. For
clarity, the Mill Real Property does not include the Carbon Plant Real Property,
but does include the Truck Shop Property unless and until Ingevity exercises the
Truck Shop Expansion Option.

 

“Mortgage” has the meaning given that term in Section 16.1.

 

“Mortgagee” has the meaning given that term in Section 16.1.

 

“Non-Controlling Party” has the meaning given that term in Section 11.5.

 

“Non-Curable Default” has the meaning given that term in Section 17.2(c).

 

“Operating Council” has the meaning given that term in Section 23.1(b).

 

“Party Wall” means the common, or party, structural wall between the former
board mill building on the Carbon Plant Real Property and the hydropulper
building on the Mill Real Property.

 

“Permanent Closure of the Carbon Plant” means a shutdown of the Carbon Plant in
which no products are being manufactured, processed or stored on a routine basis
consistent with normal business practices for the Carbon Plant if such closure
has exceeded, or will exceed, one year.

 

“Permitted Encumbrances” has the meaning given that term in Section 2.3.

 

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, representative office, branch, Governmental
Authority or other similar entity, other than the Mill Owner or Ingevity.

 

“Personnel” means the Affiliates, officers, directors, employees, agents,
contractors, consultants, vendors, invitees and representatives of a party to
the Agreement and of the party’s Affiliates.

 

“Plant Owner” means, with respect to the Carbon Plant and Ingevity’s rights in
the Carbon Plant Real Property, Ingevity; and with respect to the Mill and the
Mill Real Property, the Mill Owner.

 

“Plant Owner’s Rules and Regulations” means all reasonable rules, regulations
and procedures established from time to time by a Plant Owner with respect to
the exercise by the other party to this Lease and its Personnel of such other
party’s Easement Rights on the Plant Owner’s property and which govern and
direct safety, environmental, security and emergency matters or the conduct of
any Personnel of the other party while on such property, but only if such other
party has reasonable prior written notice of such rules, regulations and
procedures.

 

“Potable Water Utility Facilities” has the meaning given that term in Section
3.9(a).

 

“Property” has the meaning given that term in Section 11.1(a).

 

 6

 

 

“Purchase Option” has the meaning given that term in Section 22.1.

 

“Purchase Option Closing” has the meaning given that term in Section 22.2(b).

 

“Purchase Option Exercise Notice” has the meaning given that term in Section
22.1.

 

“Rail Facilities” has the meaning given that term in Section 3.5.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, discharging,
injecting, dumping or disposing of Hazardous Substances into the environment,
including the abandonment or discarding of barrels, containers, and other closed
receptacles containing any Hazardous Substance or pollutant or contaminant.

 

“Relocate” means to move or otherwise change or alter the location of any
Utility Facilities, other Continuous Assets or Access Area, including changing
the height at or above grade or depth below grade of any such Utility Facilities
or other Continuous Assets.

 

“Relocated Facility” has the meaning given that term in Section 3.18(b).

 

“Rent” has the meaning given that term in Section 5.1.

 

“Remedial Action” means any action to investigate, evaluate, assess, including
without limitation, conducting a risk assessment of, test, monitor, remove,
respond to, treat, abate, remedy, correct, clean-up or otherwise remediate, the
Release or presence of any Hazardous Substance, including the imposition of
engineering or institutional controls, any closure activities, post-closure or
monitoring and any operation and maintenance relating to any such remedial
activities or Environmental Condition.

 

“Remove” means to remove all or any portion of any Utility Facilities or any
other personal property or improvements to real property owned by a party and
located within the other party’s property as directed and approved by the Plant
Owner (or, in the case of Section 14.1, the Mill Owner) in a safe and secure,
workmanlike manner so that such removal will proceed diligently and
continuously, without material interruption of or interference with the
operations of the Plant Owner, all to the reasonable satisfaction of the Plant
Owner (or, in the case of Section 14.1, the Mill Owner) and subject to all
applicable Laws.

 

“Responsible Party” has the meaning given that term in Section 11.5.

 

“Restore” means to return real property and all improvements located thereon
substantially to the state and condition of such real property and improvements
as of the Effective Date.

 



“Sawdust Area Expansion Effective Date” has the meaning given that term in
Section 21.2(a).

“Sawdust Area Expansion Exercise Notice” has the meaning given that term in
Section 21.1.

“Sawdust Area Expansion Option” has the meaning given that term in Section 21.1.

 

“Sawdust Area Expansion Property” has the meaning given that term in Section
21.1.

 

“Separation Agreement” means the Separation and Distribution Agreement to be
entered into after the Effective Date by and between WestRock Company and
Ingevity Corporation.

 

“Services Agreement” means the Covington Plant Services Agreement between the
Mill Owner and Ingevity of even date herewith, as the same may be amended from
time to time.

 

“Storm Drainage Facilities” has the meaning given that term in Section 3.7(a).

 

“Taxes” has the meaning given that term in Section 7.2.

 

“Temporary Construction Activities” has the meaning given that term in Section
3.15(b).

 

 7

 

 

“Temporary Construction Right” has the meaning given that term in Section
3.15(b).

 

“Term” has the meaning given that term in Section 4.1.

 

“Termination Date” means the date on which this Lease terminates as provided in
Section 4.1.

 

“Third Party Claim” has the meaning given that term in Section 11.4(c)

 



“Truck Shop Property” means the building used by the Mill Owner as a truck
repair shop as of the Effective Date (sometimes referred to as the Auto Garage),
which is more particularly described on Exhibit A-1A.

“Truck Shop Expansion Effective Date” has the meaning given that term in Section
21.5

“Truck Shop Expansion Exercise Notice” has the meaning given that term in
Section 21.4

“Truck Shop Expansion Option” has the meaning given that term in Section 21.4

“Truck Shop Report” means the confidential WestRock, Covington, VA Auto Garage
FEP3 Report dated September 25, 2015 prepared by Jacobs Engineering, Greenville,
South Carolina.

 

“Utility Facilities” means any pipeline, utility line, electrical line, cable,
sanitary or storm sewer, sump, pipe, conduit, duct or other line or wire that
transmits or transports any Utility Product, together with: (i) all mechanical
and other equipment that treats, stores, converts, adapts, pumps or vents any
Utility Product and all utility poles, pipe racks, fittings, furnishings and
other incidental property (whether deemed to be real property or personal
property) which comprise an integral part thereof and are designed and used in
connection with the transmission or transportation of such Utility Product, and
(ii) any equipment or other item referred to herein as a “Utility Facility” or
as “Utility Facilities.”

 

“Utility Product” means any gas, liquid, chemical, compound, current or impulse
(whether electrical or otherwise) or other substance that it supplied or
transmitted through any Utility Facilities.

 

“Vehicle” has the meaning given that term in Section 11.2(ii).

 

“Wastewater Utility Facilities” shall have the meaning set forth in Section
3.8(a).

 

Article 2

 

THE LEASE

 

Section 2.1           Leased Premises. The Mill Owner hereby leases the Carbon
Plant Real Property to Ingevity and grants to Ingevity the Ingevity Easement
Rights (the Carbon Plant Real Property and the Ingevity Easement Rights
hereinafter collectively are referred to as the “Leased Premises”).

 

Section 2.2           Carbon Plant and Mill Owner Retained Assets Excluded. The
Leased Premises do not include the Carbon Plant located on the Carbon Plant Real
Property, which is owned by Ingevity. The Leased Premises also do not include:
(i) the Mill Owner Retained Assets, which are located on the Carbon Plant Real
Property but are owned and used exclusively by the Mill Owner, (ii) the
Co-Located Continuous Assets owned by the Mill Owner and located on the Carbon
Plant Real Property, or (iii) the Mill Owner Natural Gas Utility Facilities. The
Carbon Plant and any other improvements now or hereafter located on the Carbon
Plant Real Property (other than the Mill Owner Retained Assets and the
Co-Located Continuous Assets owned by the Mill Owner and located on the Carbon
Plant Real Property) are and shall remain the property of Ingevity, subject to
the provisions of Article 14. Ingevity shall have the absolute and unrestricted
right to remove all or any portion or portions of the Carbon Plant and any such
other improvements (other than the Mill Owner Retained Assets, the Co-Located
Continuous Assets owned by the Mill Owner and located on the Carbon Plant Real
Property and the Mill Owner Natural Gas Utility Facilities located on the Carbon
Plant Real Property) at any time during the Term; provided, however, that if
Ingevity so removes any portion of the Carbon Plant prior to the end of the
Term, Ingevity shall, to the extent required by Law or the Mill Owner, comply
with the requirements of Section 14.1 with respect to the portion of the Carbon
Plant Real Property on which such removed portion or portions of the Carbon
Plant were located as if such portion of the Carbon Plant Real Property were
then being surrendered to the Mill Owner pursuant to Section 14.1.

 

 8

 

 

Section 2.3           Permitted Encumbrances. The Leased Premises are leased to
Ingevity by the Mill Owner subject to the following (collectively, the
“Permitted Encumbrances”): (a) the Mill Owner Easement Rights, which are
retained by the Mill Owner, (b) all legal highways, (c) all easements,
covenants, instruments, agreements and restrictions of record on the Effective
Date (other than liens securing indebtedness of the Mill Owner, judgment liens
against the Mill Owner and mechanics liens created as a result of the activities
of the Mill Owner for which Ingevity and its Affiliates are not responsible
pursuant to the Separation Agreement), (d) all Taxes not yet due and payable,
(e) any state of facts that would be disclosed by a current survey or physical
inspection of the Carbon Plant and the Leased Premises, (f) all Laws with
respect to the use, occupancy, subdivision or improvement of the Leased
Premises, and (g) the lien of any Fee Mortgage subject to the provisions of
Section 16.2.

 

Section 2.4           Condition of the Leased Premises. Ingevity is leasing the
Leased Premises from the Mill Owner in their present condition, “AS IS,” on the
Effective Date. Ingevity acknowledges that it has previously possessed the
Leased Premises and is familiar with the Leased Premises and inspected the
Leased Premises prior to taking possession under this Lease. Except as otherwise
expressly provided in this Lease or the Services Agreement, the Mill Owner shall
have no obligation to construct or install any improvements on the Leased
Premises or to renovate, recondition, alter or improve the Leased Premises in
any manner in connection with this Lease, and Ingevity hereby accepts the Leased
Premises “as-is” on the Effective Date. There are and shall be no implied
warranties of merchantability, habitability, fitness for a particular purpose or
of any other kind arising out of this Lease, and there are no warranties
(express or implied) given by the Mill Owner concerning the Leased Premises.

 

Article 3

 

EASEMENT RIGHTS

 

Section 3.1           Easement Rights Generally. During the Term, Ingevity shall
have the Ingevity Easement Rights and the Mill Owner shall have the Mill Owner
Easement Rights, in each case as described in this Article 3 and subject to the
limitations and restrictions set forth in this Lease.

 

Section 3.2           Ingevity Access Rights. The Ingevity Easement Rights
include a non-exclusive right of Access over the Mill Real Property, but only to
the extent necessary, and only over such portions of the Mill Real Property as
are reasonably necessary, to provide Access: (a) to the Carbon Plant, (b) to
permit Ingevity to provide services, perform duties, obligations and
responsibilities, and exercise rights under this Lease and the Services
Agreement, including, without limitation, to inspect, Maintain, use and operate
those Co-Located Continuous Assets for which Ingevity has rights or
responsibilities under this Lease or under the Services Agreement and the
Ingevity Natural Gas Utility Facilities, and (c) to inspect, Maintain, use and
operate the Carbon Plant on the Carbon Plant Real Property and otherwise to
conduct Ingevity’s Business on the Carbon Plant Real Property. The rights of
Access described in this Section 3.2 shall be for the benefit of Ingevity and
its Personnel. The rights of Access described in this Section 3.2 that relate
solely to rights, duties, obligations or responsibilities of Ingevity under the
Services Agreement shall terminate on such date as Ingevity no longer has the
related rights, duties, obligations or responsibilities under the Services
Agreement. The locations of the Ingevity Access Rights as of the Effective Date
are set forth on Exhibit A-3.

 

Section 3.3           Mill Owner Access Rights. The Mill Owner Easement Rights
shall include a non-exclusive right of Access over the Carbon Plant Real
Property, but only to the extent necessary, and only over such portions of the
Carbon Plant Real Property as are reasonably necessary, to provide Access: (a)
to permit the Mill Owner to provide services, perform duties, obligations and
responsibilities, and exercise rights under this Lease and the Services
Agreement, including, without limitation, to Maintain, use and operate the Mill
Owner Retained Assets, the Mill Owner Natural Gas Utility Facilities and the

 

 9

 

 

Co-Located Continuous Assets and for which the Mill Owner has rights or
responsibilities under this Lease or under the Services Agreement, (b) to
inspect, Maintain, use and operate the Mill on the Mill Real Property and
otherwise to conduct the Mill Owner's Business on the Mill Real Property, and
(c) to place temporary cranes for performing maintenance and construction work
on structures located on the Mill Real Property at the locations indicated on
Exhibit F. The rights of Access described in this Section 3.3 shall be for the
benefit of the Mill Owner and its Personnel. The rights of Access described in
this Section 3.3 that relate solely to rights, duties, obligations or
responsibilities of the Mill Owner under the Services Agreement shall terminate
on such date as the Mill Owner no longer has the related rights, duties,
obligations or responsibilities under the Services Agreement. The locations of
the Mill Owner Access Rights as of the Effective Date are set forth on Exhibit
A-2.

 

Section 3.4           Parking Rights. Subject to Section 3.21, the Ingevity
Easement Rights shall include a non-exclusive right to use the parking areas on
the Mill Real Property adjacent to the Carbon Plant Real Property for purposes
of parking cars, trucks and other vehicles by Ingevity and its Personnel in
connection with the conduct of Ingevity’s Business. Subject to Section 3.21, the
Mill Owner Easement Rights shall include a non-exclusive right to use the
parking areas on the Carbon Plant Real Property for purposes of parking cars,
trucks and other vehicles by the Mill Owner and its Personnel in connection with
the conduct of the Mill Owner’s Business.

 

Section 3.5           Rail Facilities. The Carbon Plant is served by existing
rail facilities located on the Mill Real Property as identified on Exhibit B
(such existing rail facilities as shown on Exhibit B (including, without
limitation, the railcar repair and cleaning track) and any additional or
replacement rail facilities in the future located on the Mill Real Property are
referred to collectively as the “Rail Facilities”). The Ingevity Easement Rights
shall include a non-exclusive right to use the Rail Facilities in connection
with Ingevity’s Business for the purposes of switching, railcar storage, repair
and cleaning and providing railcar deliveries and shipments to and from the
Carbon Plant consistent with the day-to-day manner in which the Rail Facilities
in existence as of the Effective Date were being used prior to the Effective
Date.

 

Section 3.6           Continuous Assets and Party Wall. (a) Exhibit C sets forth
the ownership of the Continuous Assets (including the Mill Owner Retained
Assets) as of the Effective Date and, as described on Exhibit C, each party may
own all or a portion of the Continuous Assets physically located on real
property owned (or, in the case of the Carbon Plant Real Property, leased) by
the other party (the “Co-located Continuous Assets”).

 

(b)          The Ingevity Easement Rights shall include the non-exclusive right:
(i) for the Co-located Continuous Assets owned by Ingevity to remain on the Mill
Owner Real Property at their current location or at such other location as the
parties may agree, for use by Ingevity, (ii) to inspect the Co-located
Continuous Assets owned by Ingevity and located on the Mill Owner Real Property,
and (iii) to Maintain the Co-located Continuous Assets owned by Ingevity and
located on the Mill Owner Real Property, except to the extent otherwise provided
in the Services Agreement or in any subsequent written agreement between the
Mill Owner and Ingevity.

 

(c)          The Mill Owner Easement Rights shall include the non-exclusive
right: (i) for the Mill Owner Retained Assets and the Co-located Continuous
Assets owned by the Mill Owner to remain on the Carbon Plant Real Property at
their current location or at such other location as the parties may agree, for
use by the Mill Owner, (ii) to inspect the Mill Owner Retained Assets and the
Co-located Continuous Assets owned by the Mill Owner and located on the Carbon
Plant Real Property, and (iii) to Maintain the Mill Owner Retained Assets and
the Co-located Continuous Assets owned by the Mill Owner and located on the
Carbon Plant Real Property.

 

 10

 

 

(d)          In the event either Ingevity or the Mill Owner fails to Maintain
Co-located Continuous Assets located on the other party’s property, the other
party on whose property such Co-located Continuous Assets are located shall have
the right to inspect, Maintain, use and operate such Co-located Continuous
Assets.

 

(e)          The Mill Owner and Ingevity each owns separately so much of the
Party Wall as stands upon the Plant Owner’s property, subject to the provisions
of this Lease. The Mill Owner Easement Rights and the Ingevity Easement Rights
each shall include the right to use so much of the Party Wall as is owned by the
other party for any purpose not inconsistent with the joint use of the Party
Wall and the other provisions of this Lease and, subject to the provisions of
the Services Agreement, the right to inspect and Maintain the portion of the
Party Wall on the property of the other party. In the event of any damage to or
destruction of the Party Wall, the expense of any repair, reconstruction or
restoration shall be borne equally by the Mill Owner and Ingevity; however, this
sharing shall not be construed to release either party from any liability for
damages to or destruction of the Party Wall caused by that party’s negligence or
willful misconduct, and any such damages or destruction so caused shall be the
responsibility of the party at fault. Neither party shall, without the consent
of the other party (which consent shall not unreasonably be withheld), make or
cause to be made any openings in the Party Wall, decrease or increase the
thickness of the Party Wall or add to or extend the Party Wall.

 

Section 3.7           Storm Drainage. (a) Certain storm water Utility Facilities
are located on the Mill Real Property and the Carbon Plant Real Property as
described on Exhibit C (“Storm Drainage Facilities”) and are used in
transporting storm water through such property to the Mill’s wastewater
treatment plant. The parties’ respective ownership of the Storm Drainage
Facilities is described on Exhibit C.

 

(b)          The Mill Owner Easement Rights and the Ingevity Easement Rights
each shall include a non-exclusive right to utilize the Storm Drainage
Facilities that are located on the other party’s property for the sole purpose
of transporting normal discharge storm water only (not sanitary or process
water) through the other party’s property to the Mill’s wastewater treatment
plant or to other Storm Drainage Facilities that lead to the Mill’s wastewater
treatment plant in a manner reasonably consistent with the use of the Storm
Drainage Facilities as of the Effective Date.

 

Section 3.8           Wastewater Lines. (a) Certain wastewater Utility
Facilities are located on the Mill Real Property described on Exhibit C and are
used in providing wastewater services to the Mill and the Carbon Plant (such
facilities are collectively referred to as the “Wastewater Utility Facilities”)
and certain wastewater Utility Facilities are located on the Carbon Plant Real
Property as described on Exhibit C and are used by the Mill to transport its
wastewater to the wastewater treatment plant. The parties’ respective ownership
of the Wastewater Utility Facilities described on Exhibit C.

 

(b)          The Mill Owner Easement Rights and the Ingevity Easement Rights
each shall include a non-exclusive right to utilize the Wastewater Utility
Facilities located on the other party’s property for the sole purpose of
transporting wastewater through the other party’s property to the Mill’s
wastewater treatment plant or to other Wastewater Utility Facilities that lead
to the wastewater treatment plant in a manner reasonably consistent with the use
of the Wastewater Utility Facilities as of the Effective Date.

 

Section 3.9           Potable Water. (a) Certain potable water Utility
Facilities are located on the Mill Real Property described on Exhibit C and are
used in supplying potable water from the local water utility to the Carbon
Plant, and certain potable water Utility Facilities are located on the Carbon
Plant Real Property described on Exhibit C and are used in supplying potable
water from the local water utility to the Mill (such Utility Facilities are
collectively referred to as the “Potable Water Utility Facilities”). The
parties’ respective ownership of the Potable Water Utility Facilities described
on Exhibit C.

 

 11

 

 

(b)          The Mill Owner Easement Rights and the Ingevity Easement Rights
each shall include a non-exclusive right to utilize the Potable Water Utility
Facilities located on the other party’s property for the sole purpose of
transporting potable water from the local water utility through the other
party’s property to the Easement Right Holder’s property.

 

Section 3.10         Natural Gas Utility Facilities. (a) Certain natural gas
Utility Facilities are located on the Mill Real Property and the Carbon Plant
Real Property as shown on Exhibit D and are used in supplying natural gas to the
Mill and the Carbon Plant. A portion of those natural gas Utility Facilities, as
indicated on Exhibit D, serve both the Mill and the Carbon Plant and are owned
by the Mill Owner (the “Mill Owner Natural Gas Utility Facilities”). The
remainder of the natural gas Utility Facilities shown on Exhibit D are owned by
Ingevity but are located on the Mill Owner’s Property (the “Ingevity Natural Gas
Utility Facilities”).

 

(b)          As of the Effective Date, the Mill Owner is providing natural gas
service to Ingevity under the Services Agreement pursuant to a temporary
exemption from regulation as a public utility granted by the Virginia regulatory
authority to allow Ingevity to have constructed, at Ingevity’s expense, a 46,000
dth/day capacity direct pipeline connecting the Carbon Plant to the pipeline of
the local natural gas utility. The new direct Ingevity pipeline will begin at
the local natural gas utility’s gas distribution pipeline at the Mill’s metering
station (where the local natural gas utility will install, at Ingevity’s
expense, a separate meter for the new pipeline) and will follow the route of the
Mill’s high pressure natural gas pipeline from the metering station to the
intra-plant pipe bridge over the Jackson River near the Carbon Plant and will
then follow the Mill low pressure line from the pipe bridge to the point at
which the gas pipeline serving only the Carbon Plant splits off of the Mill low
pressure line (upon completion of the new Ingevity gas pipeline, the current
pipeline serving only the Carbon Plant will be disconnected from the Mill
Owner's low pressure pipeline and will be connected to the new Ingevity
pipeline. The portion of the new direct gas pipeline on the Mill Real Property
shall be constructed in accordance with Section 3.12 and, upon completion, shall
be included in the Ingevity Natural Gas Utility Facilities for purposes of this
Lease.

 

(c)          The Ingevity Easement Rights shall include: (i) a non-exclusive
right for the Ingevity Natural Gas Utility Facilities to remain on the Mill Real
Property at their current location or at such other location as the parties may
agree, and (ii) subject to clause (ii) of the following sentence, an exclusive
right to use the Ingevity Natural Gas Utility Facilities to transport natural
gas purchased by Ingevity to the Carbon Plant. The Mill Owner Easement Rights
shall include: (i) a non-exclusive right for the Mill Owner Natural Gas Utility
Facilities to remain on the Carbon Plant Real Property at their current location
or at such other location as the parties may agree, and (ii) the right to use
the Ingevity Natural Gas Utility Facilities to transport natural gas to the
Carbon Plant during any period in which the Mill Owner is providing natural gas
service to Ingevity under the Services Agreement.

 

Section 3.11         Unknown Other Assets. In the event that, after the
Effective Date, the parties determine that there are other Continuous Assets or
other non-Continuous Assets serving one of the parties that are completely or
partially located on the other party’s property that are not covered by any of
Sections 3.4 through 3.10, the parties shall reasonably negotiate to amend this
Lease to accommodate, in a manner reasonably consistent with the provisions set
forth in Sections 3.1 through 3.10: (i) the ownership of such other Continuous
Assets or non-Continuous Assets, (ii) the continued location of such other
Continuous Assets or non-Continuous Assets on the other party’s property, and
(iii) the right and obligation to Access, inspect, Maintain, use and operate
such other Continuous Assets or non-Continuous Assets.

 

Section 3.12         Future Utility Facilities. In the event that Ingevity
desires, or is required pursuant to this Section 3.12, to install electrical
distribution Utility Facilities (“Electric Utility Facilities”) or natural gas
Utility Facilities directly connecting the Utility Facilities on

 

 12

 

 

the Carbon Plant Real Property with Utility Facilities owned by the local public
utility or utilities serving the area, then the Ingevity Easement Rights shall
include the right to locate such Utility Facilities over, under, through and,
pursuant to Section 3.12(c), on the Mill Real Property, at a location or
loctions reasonably acceptable to Ingevity and the Mill Owner, and to inspect,
Maintain, use and operate such Utility Facilities to serve the Carbon Plant. The
Mill Owner shall have the right to review and approve the plans and
specifications for the location of such Utility Facilities on the Mill Real
Property, which location shall minimize, to the extent reasonably possible, the
disruption to the Mill Owner’s Business and facilities and which approval shall
not be unreasonably withheld or unduly delayed. All construction of such Utility
Facilities on the Mill Real Property may occur only at the locations so approved
by the Mill Owner and shall be in compliance with all applicable Laws and the
Construction Standards.

 



(b)          The Mill Owner may upon notice to Ingevity (an “Electric Utility
Facilities Notice”) require Ingevity to install Electric Utility Facilities, at
Ingevity’s sole cost and expense, provided that the Mill Owner provides
sufficient access to the Mill Real Property or other property in accordance with
Sections 3.12(a) and (c) to allow Ingevity to obtain electric service directly
from the local electric utility.  The Electric Utility Facilities Notice may
only be delivered:

 

(1)          on or after May 15, 2018, in the event of:

 

(i)          an Ingevity Change of Control (at any time); or

 

(ii)          a downgrade of the credit rating for Ingevity Corporation’s senior
debt below B1 by Moody’s Investor Services or B+ by Standard & Poor’s Financial
Services LLC (or the successor to either), or if, and only if, Ingevity
Corporation’s debt is not rated by Moody’s Investor Services or Standard &
Poor’s Financial Services LLC (or the successor to either), WestRock Company
determines that Ingevity Corporation does not meet WestRock Company’s typical
credit requirement (an Electric Utility Facilities Notice delivered pursuant to
this clause (ii) shall be effective notwithstanding any subsequent credit rating
upgrade after the Electric Utility Facilities Notice is delivered); or

 

(2)          on or after May 15, 2023.

 

(c)          Ingevity shall have 36 months after its receipt of an Electric
Utility Facilities Notice to complete the installation of the Electric Utility
Facilities; provided, however, that Ingevity shall use commercially reasonable
efforts to complete the installation as soon as practicable.  As a condition to
issuing an Electric Utility Facilities Notice, the Mill Owner shall identify and
make available to Ingevity on a permanent basis through (as determined by the
Mill Owner) the grant of Ingevity Easement Rights as provided in Section 3.12(a)
or a conveyance, at no cost, land within the Mill Real Property or in reasonably
close proximity thereto (taking into account the limited availability of land
within or near the Mill Property and the additional coast of the Electric
Utility Facilities to Ingevity), in order to permit Ingevity to install the
Electric Utility Facilities.  In the event such land is not available on the
Mill Real Property to support the Electric Utility Facilities, then the Mill
Owner shall provide another location as close as commercially reasonable to the
Carbon Plant so that additional capital costs are minimized for any additional
power lines.  The obligation of Ingevity to construct and install the Electric
Utility Facilities shall be subject to Ingevity receiving all applicable permits
and third-party approvals and authorizations for the construction, installation
and operation of the Electric Utility Facilities.  In the event all such permits
and third-party approvals and authorizations are not granted within sufficient
time to allow the construction and installation of the Electric Utility
Facilities to be completed within 36 months after receipt by Ingevity of the
Electric Utility Facilities Notice, then so long as Ingevity continues to
continually utilize commercially reasonable efforts to obtain all such permits
and third-party approvals and authorizations, the time period to complete such
construction and installation shall be extended until a reasonable period
following the date Ingevity obtains all such permits and third-party approvals
and authorizations.  Furthermore, the parties shall work together to minimize
the impact of any electrical outages in connection with the construction and
installation of the Electric Utility Facilities.  Notwithstanding the foregoing,
however, following the delivery of an Electric Utility Facilities Notice, the
parties shall use good faith efforts to obtain the local electric utility’s
consent to allow Ingevity to purchase electricity directly from the utility
pursuant to a Direct Electric Purchase Arrangement or otherwise, without
construction of the Electric Utility Facilities and without subjecting the Mill
Owner to any federal or state regulation for providing such electric service.

 

 

 13 

 



 

(d)          Ingevity shall exercise the Purchase Option within 30 days after
notice from the Mill Owner following the earlier of:  (i) the completion of the
construction and installation of the Electric Utility Facilities pursuant to
this Section 3.12, (ii) the establishment of a Direct Electric Purchase
Arrangement, or (iii) the consent by the local electric utility to the Mill
Owner providing electricity to Ingevity after the exercise of the Purchase
Option without subjecting the Mill Owner to federal or state regulation for
providing such electric service.

 

(e)          In the event the local electric utility enters into a Direct
Electric Purchase Arrangement with Ingevity as described in Section 3.12(d)(ii)
or provides the consent described in Section 3.2(d)(iii) then, notwithstanding
any termination of this Lease on account of the exercise of the Purchase Option
by Ingevity:

 

(i)          if during the term of the Services Agreement the local electric
utility subsequently rescinds its consent or terminates the Direct Electric
Purchase Arrangement, the Mill Owner shall grant Ingevity the right to construct
and install the Electric Utility Facilities in accordance with this Section 3.12
as if an Electric Utility Facilities Notice was provided by the Mill Owner;

 

(ii)          at any time during the term of the Services Agreement, the Mill
Owner may subsequently issue an Electric Utility Facilities Notice on the terms
set forth in Section 3.12(b), and the Mill Owner shall grant Ingevity the right
to construct and install the Electric Utility Facilities in accordance with this
Section 3.12; and

 

(iii)          the rights and obligations of the parties set forth in this
Section 3.12(e) shall survive the termination of this Lease for the remaining
term of the Services Agreement.

 

(f)          If Ingevity exercises the Purchase Option as required under Section
3.12(d), then notwithstanding the termination of this Lease, Ingevity shall
nevertheless have the right, during the remainder of the Term (determined as if
the Purchase Option had not been exercised), to exercise either or both of the
expansion options described in Article 21 if Ingevity satisfies the conditions
to the exercise of such options as set forth in Article 21, and, upon
satisfaction of those conditions, the Mill Owner shall convey the specified
expansion property to Ingevity.

 

(g)          In the event that Ingevity Corporation does not obtain credit
ratings from Moody’s Investor Services or Standard & Poor’s Financial Services
LLC (or the successor to either), then Ingevity shall provide Ingevity
Corporation’s annual audited financial statements and Ingevity Corporation’s
quarterly company-prepared financial statements to the Mill Owner, and any other
related information reasonably requested by the Mill Owner, in order for
WestRock Company to make an informed and accurate assessment of whether Ingevity
Corporation meets WestRock Company’s typical credit requirements.  The
provisions of Section 3.12(b) and this Section 3.12(g) shall apply to any
successor of Ingevity Corporation.



 

Section 3.13         No Rights to Obstruct; Use of Property Subject to Easement
Rights. (a) Neither Plant Owner shall obstruct, or permit the obstruction of,
the reasonable exercise on the Plant Owner’s property of Access Rights or other
Easement Rights by the Easement Right Holder, including by permitting the
storage of property of any kind or the parking of any vehicles (except to the
extent of a shared parking lot), or the blockage of any Rail Facilities;
provided, however, that implementation of the Plant Owner’s Rules and
Regulations, with reasonable notice to the Easement Right Holder, shall not
constitute obstruction of the exercise of Access Rights or other Easement
Rights.

 

(b)          In the exercise of an Easement Right, an Easement Right Holder
shall not unreasonably impair the right of the Plant Owner to use its property
in any manner that does not materially impair the exercise by the Easement Right
Holder of its Easement Rights. The Easement Rights granted under this Lease
shall not restrict the Plant Owner from using the areas above, below or adjacent
to the area covered by the other party’s Easement Rights, provided that the
Plant Owner’s use of such area shall not unreasonably interfere with the
beneficial use and enjoyment of the Easement Rights by the Easement Right
Holder.

 

Section 3.14         Compliance. In the exercise of Easement Rights granted in,
and in the performance of the obligations imposed by, this Lease, an Easement
Right Holder shall: (a) comply with all applicable Laws; (b) comply with the
Plant Owner’s Rules and Regulations; (c) comply with all applicable reasonable
requirements of all insurance carriers having insurance then in effect as to
which Plant Owner is a named insured and of which the Easement Right Holder has
reasonable prior written notice; (d) not materially interrupt or interfere with
the operations of the Plant Owner within the Plant Owner’s Property; and (e) use
all Utility Facilities and Access Areas in a safe and prudent manner consistent
with the purposes and capacities for which they were designed and standard
industry practices.

 

Section 3.15         Exercise of Maintenance Obligations and Rights. (a)
Whenever either the Mill Owner or Ingevity has, pursuant to the terms and
conditions of this Lease, the Services Agreement or any other written agreement
between them, any right or obligation to Maintain any asset, such party shall:
(i) maintain and preserve such asset in good and safe operating condition and
repair and in accordance with applicable Laws, (ii) complete any Maintenance as
expeditiously as is reasonably feasible so as to minimize interference with the
business operations of the other party, and (iii) otherwise use commercially
reasonable efforts not to materially interfere with or interrupt the operations
of the other party. All such Maintenance shall be completed in a good and
workmanlike manner and any damages caused to the other party’s property by such
Maintenance shall be restored at the sole cost and expense of the party
obligated to perform such Maintenance. Without limiting the generality of the
foregoing: (i) the Mill Owner and its Personnel shall have the right, at all
reasonable times after prior reasonable notice to Ingevity (and at any time
whatsoever in the event of any Emergency), to inspect the Utility Facilities
located within the Carbon Plant Real Property that are used in connection with
the supply of any Utility Product to the Mill or the provision of any service by
the Mill Owner to Ingevity under the Services Agreement for any purpose
whatsoever reasonably relating to the safety, protection and preservation of

 

 14

 

 

such Utility Facilities or the Mill or relating to the exercise of the Mill
Owner’s rights or the performance of the Mill Owner’s obligations pursuant to
the Services Agreement or this Lease; and (ii) Ingevity and its Personnel shall
have the right, at all reasonable times after prior reasonable notice to the
Mill Owner (and at any time whatsoever in the event of any Emergency), to
inspect the Utility Facilities located within the Mill Real Property that are
used in connection with the supply of any Utility Product to the Carbon Plant
for any purpose whatsoever relating to the safety, protection and preservation
of such Utility Facilities or the Carbon Plant or relating to the exercise of
Ingevity’s rights or the performance of Ingevity’s obligations pursuant to the
Services Agreement or this Lease. Notwithstanding the foregoing, each party
shall have the right to: (A) reasonably limit the other party’s right to Access
and inspect any areas that such party reasonably determines are confidential or
secure areas, and (B) have representatives present during any inspection by the
other party. Ingevity shall deliver to the Mill Owner prompt written notice of
any repairs to any Utility Facilities located on the Carbon Plant Real Property
required to be made by the Mill Owner under the Services Agreement, this Lease
or any other written agreement between them and any repairs required to be made
by Ingevity that are reasonably expected to affect the supply of Utilities to
the Mill, upon Ingevity’s obtaining knowledge thereof. The Mill Owner shall
deliver to Ingevity prompt written notice of any repairs to any Utility
Facilities located on the Mill Real Property required to be made by Ingevity
under the Services Agreement, this Lease or any other written agreement between
them, and any repairs required to be made by the Mill Owner that are reasonably
expected to affect the supply of Utilities to the Carbon Plant, upon the Mill
Owner’s obtaining knowledge thereof.

 

(b)          Each party shall have a temporary and non-exclusive construction
right (the “Temporary Construction Right”) across, over, on, under and through
those portions of the Carbon Plant Real Property (in the case of the Mill Owner)
or the Mill Real Property (in the case of Ingevity) as may be reasonably
necessary in connection with the design, location, construction, installation,
repair, maintenance, replacement and restoration of any component or element of
any Utility Facilities located on the other party’s property, or in connection
with any Maintenance on such property or on any equipment located on such
property as deemed reasonably necessary or desirable by such party, including
the Maintenance of buildings or other improvements along the boundary lines of
the parties’ properties, and including the temporary placement, storage and
depositing of soil, construction materials, vehicles and equipment associated
therewith (the “Temporary Construction Activities”); provided, that a party
conducting Temporary Construction Activities shall provide reasonable advance
written notice to the other party and shall not unreasonably interfere with the
business operations of the other party. Each party shall reasonably cooperate
with the other party to determine a mutually agreeable location for such
Temporary Construction Activities to the extent such activities take place on
such other party’s property. Any construction completed under this Lease shall
be completed with diligence and in accordance with applicable Laws and the
Construction Standards.

 

Section 3.16         Mechanics’ Liens. An Easement Right Holder shall not permit
any mechanics’ liens or similar liens to exist upon the other party’s property
(including any Utility Facilities located on the other party’s property) by
reason of any act or omission of the Easement Right Holder or its Personnel. If
any such lien resulting from any act or omission of the Easement Holder or its
Personnel shall at any time exist upon the other party’s property, the Easement
Right Holder shall indemnify, defend and save the Plant Owner and the Plant
Owner’s property harmless from and against such lien and all suits or judgments
arising therefrom. The Easement Right Holder shall cause any such lien resulting
from any act or omission of the Easement Holder or its Personnel that at any
time exists upon the other party’s property to be removed of record by payment,
bonding, discharge or otherwise as permitted by law within 30 days after notice
by the Plant Owner to the Easement Right Holder of the existence of such lien of
record.

 

Section 3.17         Right to Cure Defaults Under Article 3. If either party has
materially breached any of its obligations under this Lease and has failed to
fully cure such breach after written notice of such

 

 15

 

 

breach, the non-breaching party, in addition to the remedies set forth in
Section 4.2, shall have the right, but not the obligation, exercisable upon 14
days’ prior written notice (except in the event of an Emergency, or where such
breach is likely to imminently and adversely affect the business operations of
the non-defaulting party, in either which case such notice shall be given as
soon as reasonably possible) to the defaulting party, to cure such breach and
all recurrent and related breaches without waiving or releasing the defaulting
party from any liability under this Lease for such breaches. The non-breaching
party shall have a temporary and non-exclusive right across, over, on, under and
through those portions of the breaching party’s property, but only to the
extent, reasonably necessary to cure the breach, which right shall remain in
effect only for such time as is necessary to cure such breach. All sums paid,
advanced or expended pursuant to this Section 3.17 and all costs and expenses
incurred by the non-breaching party in connection therewith (including
reasonable attorneys’ fees) shall be repaid by the breaching party, on demand.
The breaching party shall have the right to have a representative present while
the non-breaching party conducts any work on the breaching party’s property to
cure any breach pursuant to this Section 3.17; provided, that the breaching
party shall not interfere with the efforts of the non-breaching party to cure
such breach.

 

Section 3.18         Limitations Upon Easement Rights; Reservations by the Plant
Owner (including Relocations). Notwithstanding any Easement Rights created under
this Lease, each party shall retain all rights to use its property, subject to
the other terms and conditions of this Lease. Each Easement Right granted in
this Article 3 is granted solely for the purposes expressly stated in this
Article 3 and for no other purpose whatsoever, and each party hereby reserves to
itself, and its successors-in-interest in and to its property, the right to use
its property for any and all purposes whatsoever not inconsistent with such
Easement Right and its interest in its property. Without limiting the generality
of the foregoing, each party, with respect to the property owned or leased by
it, reserves to itself and its successors-in-interest in and to its property the
following rights and privileges:

 

(a)          the right to construct, reconstruct, install, use, operate,
maintain, replace, remove and relocate personal property or improvements to real
property within property, whether above, at or below grade (subject to Section
3.18(b)) with respect to any Utility Facilities or Access Areas on its property
as to which the other party has an Easement Right pursuant to this Article 3;

 

(b)          with respect to those portions of any Utility Facilities or Access
Area as to which the other party is granted any Easement Right pursuant to this
Article 3, the right, at such other party’s sole expense, to require the
Easement Right Holder to Relocate the same, or any portion thereof (whether
before, during or after such Utility Facility or Access Area is Relocated, a
“Relocated Facility”); provided, however, that:

 

(i)          the Plant Owner shall provide the Easement Right Holder at least 60
days’ prior written notice of the requirement to Relocate and shall afford to
the Easement Right Holder a reasonable time period thereafter to effect such
relocation;

 

(ii)         such relocation shall be without any material interference or
interruption of the Easement Right Holder’s rights to use such Relocated
Facility or any increase in the Easement Right Holder’s cost of, or the
operation, Maintenance or use and enjoyment of such Relocated Facility;

 

(iii)        the Plant Owner shall reimburse the Easement Right Holder for all
reasonable costs and expenses incurred by the Easement Right Holder in
connection with such relocation;

 

 16

 

 

(iv)        whenever a Relocated Facility has been Relocated: (A) the Easement
Right Holder shall have the same Easement Rights, subject to the same terms and
conditions, under this Article 3 in that portion of the other party’s property
within which the Relocated Facility is so Relocated as was granted in this
Article 3 to the Easement Right Holder with respect to such Relocated Facility
before such Relocated Facility was so Relocated; and (B) the Easement Rights
with respect to such Relocated Facility prior to being relocated that were
granted to the Easement Right Holder in this Article 3;

 

(v)         the Relocated Facility, after the Relocated Facility has been so
Relocated, shall be in a condition approximately equal in quality to that before
such relocation and shall be of such a nature, status, condition, capacity,
level of service volume, output or composition as to provide substantially
equivalent benefits to the Easement Right Holder as such Relocated Facility
provided to the Easement Right Holder before such Relocated Facility was
relocated;

 

(vi)        the Relocated Facility shall be Relocated in strict compliance with
all applicable Laws; and

 

(vii)       after such Relocated Facility has been so Relocated, the Plant Owner
and the Easement Right Holder shall enter into a written supplemental agreement
in recordable form that identifies the location of such Relocated Facility
within the Plant Owner’s property as so Relocated and confirms the respective
rights and easements which have been terminated and created pursuant to this
Section 3.18(b).

 

Section 3.19         Termination of Easement Rights. Any particular Easement
Right (or portion thereof) shall terminate when such Easement Right has been
Abandoned, and thereupon the Easement Right Holder shall no longer have the
Easement Right (or portion thereof) that has been Abandoned. Effective upon such
Abandonment and termination, title to any Utility Facilities associated with
such Abandoned Easement Right shall revert to and/or automatically be conveyed
to the Plant Owner of the property subject to such Abandoned Easement Right, and
the Easement Right Holder shall have no further liability with respect to such
Utility Facilities; provided, however, that the the Easement Right Holder shall,
at the Easement Right Holder’s sole expense, promptly Cap-Off such Utility
Facilities (or such portion or portions thereof) or shall, if requested by the
Plant Owner of the property subject to such Abandoned Easement Right, Remove
such Utility Facilities and Restore the property affected thereby. Each party
shall, at the request of the other party, execute a recordable instrument
evidencing such transfer of title to any such Abandoned Utility Facilities.

 

Section 3.20         Article 3 Remedies. In the event of the failure or refusal
of a party to perform its obligations or covenants under this Article 3, each of
such party’s lenders shall have the right (to the extent provided in an
agreement between such party and such lender), but shall not be obligated, to
perform such covenants or obligations, and performance by such lenders shall be
deemed to be performance by such party.

 

Section 3.21         Actions in Connection with a Work Stoppages.
Notwithstanding the other provisions of this Article 3, in the event either the
Mill Owner or Ingevity reasonably determines that a risk of a strike or work
stoppage affecting either the Mill or the Carbon Plant, or both, exists, it
shall notify the other party in writing of such risk, and both parties shall use
reasonable efforts so that, commencing as soon thereafter as is reasonably
practical (and, in any event, within ten days thereafter) and through the
duration of such strike or work stoppage: (i) Ingevity shall not permit its
Personnel to use parking lots located on the Mill Real Property and the Mill
Owner shall not allow its Personnel to use parking lots located on the Carbon
Plant Real Property, (ii) the Mill Owner and Ingevity each shall cause

 

 17

 

 

its respective Personnel to use the Access route designated for that party’s use
on Exhibit G and shall not permit its Personnel to use the Access route
designated for the use of the other party on Exhibit G, and (iii) the Mill Owner
shall open a separate gate where indicated on Exhibit G to allow Ingevity’s
Personnel to Access the portion of the Carbon Plant located inside of the Mill’s
security fence.

 

Article 4

 

TERM; HOLDING OVER

 

Section 4.1           Term. The term of this Lease (the “Term”) shall commence
on the Effective Date and, unless earlier terminated pursuant to Section 4.2,
shall continue until the 50th anniversary of the Effective Date.

 

Section 4.2           Termination. (a) This Lease may be terminated prior to the
end of the Term in the following manner:

 

(i)          at any time by the mutual written agreement of the parties;

 

(ii)         as provided in Article 22, upon exercise of the Purchase Option by
Ingevity;

 

(iii)        as provided in Section 12.1 or Section 12.2;

 

(iv)        upon at least six months prior written notice of termination, given
at the election of Ingevity at any time following termination of the Services
Agreement for any reason;

 

(v)         upon at least six months prior written notice of termination, given
by Ingevity effective on or after the date of the Permanent Closure of the
Carbon Plant;

 

(vi)        upon at least six months prior written notice of termination, given
by the Mill Owner effective on or after the date of the Permanent Closure of the
Carbon Plant (provided that such termination shall not become effective prior to
the date the Carbon Plant is closed);

 

(vii)       by either party giving written notice to the other following a
material breach by the other party (other than a breach by Ingevity of an
obligation to pay any money obligation under this Lease) of any of its
obligations under this Lease, if the other party has failed to fully cure such
breach within 60 days after written notice of such breach; provided, however,
that if there is a bona fide dispute between the parties as to whether a
material breach has occurred, termination of this Lease shall not occur until
the date on which it is determined, through the Escalation Process or otherwise,
that a material breach has occurred and, if the breach is capable of being
cured, an additional period of 60 days has passed following such determination
during which the breach has not been cured;

 

(viii)      by the Mill Owner giving written notice to Ingevity, if Ingevity
fails to pay any amount due under this Lease (including, without limitation,
Taxes payable by Ingevity pursuant to Article 7) when due and such failure is
not cured within 30 days following receipt of written notice from the Mill
Owner; provided that if there is a bona fide dispute between the parties as to
whether a payment was due, Ingevity shall not be deemed to have failed to make
such payment until it is determined, through the Escalation Process or
otherwise, that the payment is due and owing and an additional 30 days have
passed following such determination.

 

 18

 

 

(ix)         by the Mill Owner giving written notice to Ingevity, if Ingevity
defaults in the performance of a material obligation under the Services
Agreement and such default continues beyond any cure period provided in the
Services Agreement and is not waived by the Mill Owner, thereby giving the Mill
Owner the right to terminate the Services Agreement; or

 

(x)          by Ingevity giving written notice to the Mill Owner, if the Mill
Owner defaults in the performance of a material obligation under the Services
Agreement and such default continues beyond any cure period provided in the
Services Agreement and is not waived by Ingevity, thereby giving Ingevity the
right to terminate the Services Agreement.

 

(b)          If the Mill Owner gives Ingevity written notice of termination of
this Lease pursuant to any subparagraph of Section 4.2(a), Ingevity shall have
the right to exercise the Purchase Option pursuant to Article 22 within 30 days
after Ingevity receives such notice of termination, notwithstanding the
termination of this Lease, so long as Ingevity cures, in all material respects,
at or prior to the Purchase Option Closing, any material breaches by Ingevity of
this Lease. Upon termination of this Lease for any reason, the other rights and
obligations of the parties under this Lease (other than the rights and
obligations of the parties under Articles 11, 14, 20, 22 and 23 and the right of
the Mill Owner to receive payment for all amounts due under this Lease for
periods prior to such termination) thereupon also shall terminate.

 

Section 4.3           Payment of Fair Market Value. (a) If the Mill Owner
terminates this Lease pursuant to Section 4.2(a)(vi), Section 4.2(a)(vii),
Section 4.2(a)(viii) or Section 4.2(a)(ix) and Ingevity does not thereafter
exercise any right it may have to purchase the Leased Premises pursuant to the
Purchase Option, the Mill Owner shall pay to Ingevity, within 30 days after
final determination of the Fair Market Value of the Leased Premises pursuant to
Section 4.3(b), an amount equal to the Fair Market Value of the Leased Premises
as of the Termination Date, less all amounts due from Ingevity to the Mill Owner
under this Lease with respect to periods prior to the Termination Date
(including, without limitation, the amount of any unpaid claims by the Mill
Owner against Ingevity for indemnification under the provisions of this Lease or
the Services Agreement).

 

(b)          The Fair Market Value of the Leased Premises as of the Termination
Date shall be determined by mutual agreement of the Mill Owner and Ingevity or,
if the Mill Owner and Ingevity are unable to agree on the Fair Market Value of
the Leased Premises within 60 days after the Termination Date, the Appraised
Value of the Leased Premises as of the Termination Date shall be determined by
appraisers selected as follows: Within 15 days after such 60 day period expires,
the Mill Owner and Ingevity each shall appoint an appraiser and the Fair Market
Value of the Leased Premises shall be determined by the two appraisers so
appointed. If the higher of the two appraisals is no more than 10% greater than
the lower appraisal, the Fair Market Value of the Leased Premises shall be the
average of the two appraisals. If the higher appraisal is more than 10% greater
than the lower appraisal, the two appraisers shall select a third appraiser from
a list of appraisers approved by both parties (which approval shall not be
unreasonably withheld). The third appraiser shall then determine the Fair Market
Value of the Leased Premises as of the Termination Date. All appraisal costs and
expenses shall be shared by the parties equally. All appraisers shall be
qualified appraisers of industrial properties in the Virginia region The
appraisers shall give prompt written notice of the determination of the Fair
Market Value of the Leased Premises pursuant to this Section 4.3(b). The
determination of the Fair Market Value of the Leased Premises pursuant to this
Section 4.3(b) shall be conclusive and incontestably binding upon both parties
and shall be enforceable in any court having jurisdiction.

 

 19

 

 

Article 5

 

RENT

 

Section 5.1           Rent. This Lease is intended to be a transfer of all of
the economic benefits and burdens of owning the Carbon Plant Real Property from
the Mill Owner to Ingevity (and the retention of the Carbon Plant Real Property
by Ingevity for U.S. federal income Tax purposes); accordingly, Ingevity shall
pay the Mill Owner for the lease of the Leased Premises an annual rental (the
“Rent”) in the amount of $1.00, which shall be paid in full for the entire Term
in advance and shall be included in the Mill Owner’s invoice for, and shall be
paid in accordance with the payment terms for, the payment for the Carbon Plant
Services under the Services Agreement for the first calendar month after the
Effective Date.

 

Article 6

 

CARBON PLANT SERVICES

 

Section 6.1           Services Agreement. The Mill Owner shall provide to
Ingevity for the benefit of the Carbon Plant and the Carbon Plant Real Property
the Carbon Plant Services, and Ingevity shall pay for the Carbon Plant Services,
all as provided in the Services Agreement.

 

Section 6.2           Maintenance Obligations. The Services Agreement provides
for the allocation of responsibility to perform and pay for the costs of
Maintenance of certain assets within the Mill and the Carbon Plant Real
Property, including, without limitation, assets with respect to which Easement
Rights are granted under this Lease, such as the Parking Areas, Railroad Spur
Tracks, Co-located Continuous Assets and Utility Facilities. For so long as the
Services Agreement remains in effect, the Services Agreement shall govern with
respect to the allocation of responsibility to perform and pay for the costs of
Maintenance of such assets. At such time as the Services Agreement no longer is
in effect, the allocation of responsibility to perform and pay for the costs of
Maintenance of such assets shall continue as provided under the Services
Agreement immediately prior to the date the Services Agreement is no longer in
effect (or in such other manner as the parties may agree in writing), and the
parties shall negotiate diligently and in good faith to include such provisions
in an amendment to this Lease.

 

Article 7

 

TAXES

 

Section 7.1           Ingevity to Pay Taxes. Ingevity shall pay all Taxes
against the Carbon Plant and the Carbon Plant Real Property during the Term and
a pro rata portion of the Taxes during the year in which the Effective Date
occurs and the year in which this Lease expires; such pro rata share to be
determined for the portion of the year following the Effective Date and as of
the date this Lease terminates, respectively, in accordance with the method
described in this Section 7.1. Ingevity shall not be obligated to pay any
installment of any special assessment that may be assessed, levied or confirmed
during the Term but does not fall due and is not required to be paid until after
the expiration of this Lease, except for a pro rata share of the installment(s)
becoming payable next following the expiration of this Lease. To the extent that
all or part of the Carbon Plant Real Property is a separate real estate Tax
parcel, Mill Owner shall cause all Tax bills to be sent by the applicable
Governmental Authority directly to Ingevity or shall deliver all such Tax bills
directly to Ingevity. If any of the Carbon Plant Real Property is included in a
real estate Tax parcel with other land owned by the Mill Owner, Ingevity shall
be required to pay only that portion of the Taxes for such real estate Tax
parcel equal to the proportion that the acreage of the Carbon Plant Real
Property contained in such Tax parcel bears to the total acreage contained in
such real estate Tax parcel.

 

 20

 

 

Section 7.2           Taxes Defined. As used in this Lease, the term “Taxes”
means: (a) all real estate taxes and assessments, whether general or special,
levied upon or with respect to the Carbon Plant Real Property, (b) all
fee-in-lieu of tax payments due with respect to the Carbon Plant Real Property,
if any, and (c) any and all personal property taxes, improvement taxes,
fee-in-lieu of tax payments, if any, and all other taxes due with respect to the
Carbon Plant, in each case imposed at any time during the term of this Lease by
any Governmental Authority. The term “Taxes” shall not include, and Ingevity
shall not be required to pay, any franchise, estate, inheritance, transfer,
income or similar tax of the Mill Owner, including, but not limited to, any
income tax imposed with respect to the Mill Owner’s income from the Leased
Premises.

 

Section 7.3           Payment of Taxes. If Taxes for the Carbon Plant Real
Property are to be paid directly by Ingevity, the Taxes to be paid by Ingevity
shall be paid before any delinquency can occur, provided that the Mill Owner has
sent the Tax bills to Ingevity, the Tax bills are sent directly to Ingevity by
the Governmental Authority as provided in Section 7.1, or Ingevity otherwise is
in actual receipt of the Tax bills. Upon written request by the Mill Owner,
Ingevity shall promptly provide to the Mill Owner reasonable proof of payment.
Any Taxes owed by Ingevity pursuant to the last sentence of Section 7.1 shall be
paid to the Mill Owner within 30 days after receipt by Ingevity of an invoice
from the Mill Owner, together with a copy of the real estate Tax bill and a
calculation of the Taxes due properly made in accordance with Section 7.1.

 

Section 7.4           Tax Notices. The Mill Owner shall promptly deliver to
Ingevity any and all Tax notices or assessments the Mill Owner may receive
relating to the Carbon Plant Real Property or the Carbon Plant.

 

Article 8

 

USE; COMPLIANCE WITH LAWS; MECHANIC’S LIENS

 

Section 8.1           Permitted Uses. During the Term, Ingevity shall use the
Leased Premises solely for the purpose of operating and servicing the Carbon
Plant (including, without limitation, manufacturing, producing, unloading,
upgrading and reprocessing carbon and other products and the handling and
storage of all equipment and materials (including inventories of raw materials,
work in process, finished goods and supplies) related to such operations,
services and processes and for related purposes) in substantially the same
manner as it was being used on the Effective Date and for any expansion of such
business that does not materially and adversely affect the operation of the Mill
or the use of the Mill Owner Easement Rights. Ingevity shall not use the Leased
Premises for any expansion of such business that is reasonably likely to
materially and adversely affect the operation of the Mill or the use of the Mill
Owner Easement Rights (including, without limitation, as a result of any
material additional requirement reasonably likely to be imposed on the Mill
Owner under any Environmental Law) without the prior written consent of the Mill
Owner.

 

Section 8.2           Compliance with Laws. During the Term, Ingevity shall
comply with and cause the Carbon Plant and the Carbon Plant Real Property to be
in compliance with all Laws of any Governmental Authority applicable to the use
of the Carbon Plant and the Carbon Plant Real Property by Ingevity. Except as
otherwise provided in the Services Agreement, if any addition, alteration,
change, repair or other work of any nature, structural or otherwise, shall be
required or ordered or become necessary at any time during the Term because of
any of these requirements, the entire expense of the same, irrespective of when
the same shall be incurred or become due, shall be the sole liability of
Ingevity. Notwithstanding anything herein to the contrary, in no event shall
Ingevity be required to comply with any Laws, or make any addition, alteration,
change, repair or other work, with respect to any

 

 21

 

 

machinery, personal property, equipment or other items which are owned by the
Mill Owner and located on the Carbon Plant Real Property.

 

Section 8.3           Permitted Contests. Ingevity shall have the right to
contest its obligations to comply with Laws as permitted by and in accordance
with the Services Agreement. 

 

Section 8.4           Mechanic’s Liens on Leased Premises. Ingevity shall not
create or permit to be created or to remain, and shall promptly discharge, or
cause a bond to be issued securing payment of, at its sole cost and expense, any
lien, encumbrance or charge upon the Leased Premises which arises by reason of
any labor or materials furnished or claimed to have been furnished to Ingevity
or by reason of any construction, addition, alteration or repair of any part of
the Carbon Plant or the Carbon Plant Real Property. If any mechanic’s lien is
filed against the Leased Premises as a result of Ingevity’s actions or
omissions, Ingevity shall either (a) pay the lien and obtain a discharge of the
same or (b) furnish to the Mill Owner adequate protection against loss or damage
on account of the lien by delivering to the Mill Owner a sufficient surety bond
or other security reasonably satisfactory to the Mill Owner, and if Ingevity
fails to do either of the foregoing, the Mill Owner may pay the lien and obtain
a discharge of the same and charge the amount paid and its reasonable expenses
to Ingevity as additional Rent. In connection with any work on the Carbon Plant
Real Property performed by or on behalf of Ingevity, Ingevity shall comply with
all mechanic’s lien Laws of the Commonwealth of Virginia, including any Law
requiring notices to be posted or recorded.

 

Article 9

 

ALTERATIONS AND ADDITIONAL IMPROVEMENTS; REPAIR AND MAINTENANCE

 

Section 9.1           Additional Improvements. During the Term, Ingevity shall
have the right to construct or cause others to construct additional improvements
on the Carbon Plant Real Property without the consent of the Mill Owner (except
as hereinafter provided); however, all such additional improvements shall be
constructed in accordance with the following standards (the “Construction
Standards”): (a) all improvements shall be constructed in a good and workmanlike
manner and in compliance with industry standards for work of a comparable
nature; (b) all work shall be constructed in accordance with all applicable
Laws; (c) Ingevity at its expense shall obtain all necessary permits and
approvals for the improvements from the governmental authorities having
jurisdiction; (d) during construction, Ingevity shall maintain in force and
effect builder’s risk insurance covering the improvements and liabilities
arising during the construction; (e) the work shall not unreasonably interfere
with the operation of the Mill or any of the Mill Owner Easement Rights in any
material respect, and (f) the improvements shall be prosecuted with due
diligence to completion. Notwithstanding anything herein to the contrary, the
prior written consent of the Mill Owner shall be required prior to the
construction of any additional improvement on the Carbon Plant Real Property
that would be reasonably likely to have a material adverse effect on the Mill
Owner, the Mill Owner’s Easement Rights or the operation of the Mill (including,
without limitation, as a result of any material additional requirement
reasonably likely to be imposed on the Mill Owner under any Environmental Law).

 

Section 9.2           Alterations. At any time during the Term, Ingevity shall
have the right to make any alterations, modifications and replacements to any
portion of the Carbon Plant, provided that the alterations, modifications and
replacements shall be constructed in accordance with the Construction Standards.
All additions and improvements, alterations, modifications and replacements made
in accordance with Section 9.1 and this Section 9.2 shall become part of the
Carbon Plant and shall remain the property of Ingevity.

 

 22

 

 

Section 9.3           Repair and Maintenance. (a)          Throughout the Term,
but subject to the terms and conditions of the Services Agreement and the other
provisions of this Lease, Ingevity, at its sole expense, shall keep and maintain
the Carbon Plant and the Carbon Plant Real Property in such repair and condition
and shall make such repairs, replacements and renewals, whether structural or
non-structural, foreseen or unforeseen, ordinary or extraordinary, as Ingevity
may, in its sole and absolute discretion, deem necessary or appropriate to put
or maintain the Carbon Plant and the Carbon Plant Real Property in a state of
repair and condition sufficient for use by Ingevity. Except to the extent
provided in the Services Agreement, the Mill Owner shall not be required to
maintain, repair or rebuild all or any part of the Carbon Plant or the Carbon
Plant Real Property.

 

(b)          The Mill Owner shall maintain in accordance with the Services
Agreement any non-real property assets owned by the Mill Owner which are located
on the Carbon Plant Real Property.

 

Article 10

 

INSURANCE

 

Section 10.1         Insurance. (a) The Mill Owner and Ingevity each shall
maintain, during the Term (but subject to revision at the end of the policy term
of the applicable policy through review by the Operating Council), at such
party’s sole expense, insurance of the following types in at least the amounts
specified:

 

(i)          Commercial General Liability Occurrence insurance coverage with
limits of liability of $1,000,000 per occurrence and $2,000,000 general
aggregate. Such insurance shall include the other party, its Affiliates and
their respective directors, officers and employees as additional insureds and
shall include a waiver of any rights of subrogation against the other party and
its directors, officers and employees.

 

(ii)         Commercial Automobile Liability insurance coverage for any
automobile used in the performance of such party’s obligations under this Lease
with limits of liability of $1,000,000 combined single limit. Such insurance
shall include the other party, its Affiliates and their respective directors,
officers and employees as additional insureds and shall include a waiver of any
right of subrogation against the other party and its directors, officers and
employees.

 

(iii)        Workers’ Compensation insurance coverage covering all persons
providing services to the other party under this Lease. Such insurance (which
may consist of a state-approved program of self-insurance) shall satisfy all
applicable statutory requirements and be in accordance with the laws of the
state or states in which the party is operating under this Lease, shall include
an Alternate Employer Endorsement naming the other party as the alternate
employer and shall include a waiver of any right of subrogation against the
other party and its directors, officers and employees.

 

(iv)        Employer’s Liability insurance coverage with limits of: (x) bodily
injury by accident — $1,000,000 each accident, (y) bodily injury by disease —
$1,000,000 each employee, and (z) bodily injury by disease — $1,000,000 policy
limit.

 

(v)         Excess Umbrella Liability insurance coverage with limits of
liability of $10,000,000 per occurrence, with excess limits provided for the
Commercial General Liability Occurrence, Automobile Liability and Employer’s
Liability insurance coverages required under this Section 10.1. Such insurance
shall include the other party, its Affiliates and their respective

 

 23

 

 

directors, officers and employees as additional insureds and shall include a
waiver of any right of subrogation against the other party and its directors,
officers and employees.

 

(b)          All insurance companies providing insurance required by this
Section 10.1 must be authorized to do business in each state in which the
operations of the insured party under this Lease are conducted and must be rated
“A-” or better with a financial rating of “VII” or better in the most recent
edition of the A.M. Best Rating Guide (or, in the event such rating guide is no
longer published, or such ratings no longer are published in such rating guide,
such other published rating of insurance companies as the parties mutually
determine). If a captive entity is used to satisfy these insurance requirements,
the captive entity shall provide a letter of good standing.

 

(c)          Each party shall use commercially reasonable efforts to require
that all policies of insurance which such party is required to maintain under
this Section 10.1 shall provide for 30 days prior written notice of cancellation
or non-renewal to the other party under this Lease. Upon this Section 10
becoming effective pursuant to Section 10.1(f), each party shall provide to the
other certificates evidencing all insurance coverages it is required to maintain
under this Lease, and shall deliver renewal certificates within 10 days of
renewal of any required insurance throughout the Term of the Lease; provided,
however, that either the Mill Owner or Ingevity may, with notice to the other,
satisfy such obligation by making such certificates available on the website of
the party providing the certificate or an Affiliate. Any and all collateral
required by an insurance carrier or a state agency and all deductibles or
self-insured retentions on referenced insurance coverages must be borne by the
first named insured party. The insurance required herein will not be limited by
any limitations expressed in the indemnification language in this Lease or any
limitation placed on the indemnity therein given as a matter of Law.

 

(d)          Failure of either party to maintain insurance as required by this
Lease, to provide evidence of such insurance or to notify the other party of any
breach by such other party of the provisions of this Section 10.1 shall not
constitute a waiver of any such requirements to maintain insurance.

 

(e)          Each party shall be responsible for risk of loss of, and damage to,
raw material, equipment or Co-located Continuous Asset of the other party in
such party’s possession, custody or under its control, except to the extent that
such loss or damage was caused by the acts or omissions of the other party or
its agents.

 

(f)          Notwithstanding anything in the contrary in this Lease, so long as
the Services Agreement remains in effect, the parties’ respective obligation to
maintain insurance shall be governed by Article 10 of the Services Agreement and
not this Section 10.1.

 

Article 11

 

WAIVER OF SUBROGATION; INDEMNIFICATION; ENVIRONMENTAL LIABILITIES

 

Section 11.1         Limitation of Liability and Waiver of Subrogation. (a)
Except as otherwise expressly provided in Section 11.3(ii), Section 11.3(iii),
Section 11.3(iv) and Section 11.4, the Mill Owner shall not be liable to
Ingevity for:

 

(i)          Losses to any buildings, improvements, fixtures, furnishings,
equipment or other personal property (“Property”) located or found on the Carbon
Plant Real Property (except for Losses to Property owned by third parties, which
shall be subject to Section 11.3(v)), notwithstanding that such Losses are
caused by, result from or are attributable to any act or omission of the Mill
Owner or any servant, agent, employee, director, officer, subcontractor or
supplier (“Agent”) of the Mill Owner;

 

 24

 

 

(ii)         any Losses arising from bodily injury or death to any employee of
Ingevity occurring on the Mill Real Property, notwithstanding that such Losses
are caused by, result from or are attributable to any action or omission of the
Mill Owner or any Agent of the Mill Owner; and

 

(iii)        any Loss caused by Ingevity to Property owned by third parties.

 

Ingevity hereby waives all rights of subrogation against the Mill Owner with
respect to the matters described in this Section 11.1(a).

 

(b)          Except as otherwise expressly provided in Section 11.2(ii),
Section 11.2(iii), Section 11.2(iv), and Section 11.4, Ingevity shall not be
liable to the Mill Owner for:

 

(i)          any Losses to any Property located or found on the Mill Real
Property (except for Losses to Property owned by third parties, which shall be
subject to Section 11.2(v)), notwithstanding that such Losses are caused by,
result from or are attributable to any act or omission of Ingevity or any Agent
of Ingevity;

 

(ii)         any Losses arising from bodily injury or death to any employee of
the Mill Owner occurring on the Carbon Plant Real Property, notwithstanding that
such Losses are caused by, result from or are attributable to any action or
omission of Ingevity or any Agent of Ingevity; and

 

(iii)        any Loss caused by the Mill Owner to Property owned by third
parties.

 

The Mill Owner hereby waives all rights of subrogation against Ingevity with
respect to the matters described in this Section 11.1(b).

 

(c)          IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY UNDER
THIS LEASE FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, LIQUIDATED,
PUNITIVE OR EXEMPLARY DAMAGES.

 

Section 11.2         Indemnification by Ingevity. Ingevity shall indemnify,
defend and hold the Mill Owner and its Affiliates, and each of its and their
respective officers, directors, employees, successors and assigns (collectively,
the “Mill Indemnified Parties”) harmless, from and against all Losses
(including, without limitation, any claim, demand, cause of action, or lawsuit
in connection therewith) resulting from, in connection with or arising out of:

 

(i)          with respect to third party claims (other than third party claims
of a type covered by another provision of this Article 11), the performance of
this Lease by Ingevity, but only to the extent that the Mill Owner was not
responsible for the subject matter of such Losses;

 

(ii)         except with respect to bodily injury or death to any employee of
the Mill Owner caused by a vehicle subject to any Virginia statutory motor
vehicle insurance law (a “Vehicle”) owned by Ingevity or a Vehicle driven by a
Ingevity employee (which shall be subject to subsection (iv) of this
Section 11.2), any bodily injury or death to any employee of the Mill Owner
occurring on the Carbon Plant Real Property and resulting from or arising out of
the gross negligence or intentional misconduct of Ingevity;

 

(iii)        any damage to any Property located or found on the Carbon Plant
Real Property caused by a Vehicle owned by Ingevity or a Vehicle driven by an
employee of Ingevity;

 

 25

 

 

(iv)        bodily injury or death to any employee of Mill Owner or to a third
party (who is not an employee of Ingevity or Mill Owner) caused by a Vehicle
owned by Ingevity or a Vehicle driven by a Ingevity employee; and

 

(v)         any damage to any Property of a third party caused by Ingevity.

 

except, with respect to clauses (ii) and (iii), to the extent that any such Loss
is finally determined (in accordance with Section 23.1) to have arisen out of or
resulted from the gross negligence or intentional misconduct of the Mill Owner
or any such Affiliate, Agent, successor or assign. For purposes of this
Section 11.2 and Section 11.3: (x) “intentional misconduct” means the
intentional doing of something with knowledge that it is likely to result in
serious injury or property damage or with reckless disregard of its probable
consequences, and (y) “gross negligence” means the failure to use such care as a
reasonably prudent and careful Person would use under similar circumstances when
such Person has knowledge of the results of such Person’s acts or omissions and
is recklessly or wantonly indifferent to the results.

 

Section 11.3         Indemnification by the Mill Owner. The Mill Owner shall
indemnify, defend and hold Ingevity and its Affiliates, and each of their
respective officers, directors, employees, successors and assigns (collectively,
the “Ingevity Indemnified Parties”), harmless from and against all Losses
(including, without limitation, any claim, demand, cause of action, or lawsuit
in connection therewith) arising out of or resulting from:

 

(i)          with respect to third party claims (other than third party claims
of a type covered by another provision of this Article 11), the performance of
this Lease by the Mill Owner, but only to the extent that Ingevity was not
responsible for the subject matter of such Losses;

 

(ii)         except with respect to bodily injury or death to any employee of
Ingevity caused by a Vehicle owned by Mill Owner or a Vehicle driven by a Mill
Owner employee (which shall be subject to subsection (v) of this Section 11.3),
any bodily injury or death to any employee of Ingevity occurring on the Mill
Real Property and resulting from or arising out of the gross negligence or
intentional misconduct of the Mill Owner or any Agent of the Mill Owner;

 

(iii)        any damage to any Property located or found on the Carbon Plant
Real Property caused by a Vehicle owned by the Mill Owner or a Vehicle driven by
an employee of the Mill Owner;

 

(iv)        bodily injury or death to any employee of Ingevity or to a third
party (who is not an employee of Ingevity or the Mill Owner) caused by a Vehicle
owned by the Mill Owner or a Vehicle driven by any employee of the Mill Owner;
and

 

(v)         any damage to any Property of a third party caused by the Mill
Owner,

 

except, with respect to clauses (ii) and (iii) to the extent that any such Loss
is finally determined (in accordance with Section 23.1) to have arisen out of or
resulted from the gross negligence or intentional misconduct of Ingevity or any
such Affiliate, Agent, successor or assign.

 

Section 11.4         Environmental Indemnities. (a) Except as provided in
Section 11.4(c), Ingevity shall indemnify, defend and hold the Mill Indemnified
Parties harmless from and against and in respect of any and all Losses resulting
from, in connection with or arising out of Environmental Liabilities resulting
from, in connection with or arising out of:

 

 26

 

 

(i)          events, conditions or circumstances at, in, from or on any of the
Carbon Plant and/or the Carbon Plant Real Property (except as provided in
Section 11.4(a)(ii) and Section 11.4(a)(iii), which address Co-Located
Continuous Assets) in connection with or arising out of the operations,
practices, presence, use or handling of Hazardous Substances, transfers,
disposals or other activities (or omissions) of or on behalf of Ingevity first
occurring after the Effective Date;

 

(ii)         the Release of Hazardous Substances from the Co-located Continuous
Assets located in the Carbon Plant that are owned by Mill Owner, but only to the
extent such Environmental Liabilities result from the actions or omissions of
Ingevity, which Release first occurs after the Effective Date;

 

(iii)        the Release of Hazardous Substances from the Co-located Continuous
Assets located in the Mill that are owned by Ingevity (except as provided in
Section 11.4(b)(ii)) which Release first occurs after the Effective Date;

 

(iv)        the transport, disposal or arranging for disposal of Hazardous
Substances first occurring after the Effective Date by or on behalf of Ingevity
to any location;

 

(v)         the violation by Ingevity of any Environmental Law, regardless of
when such violation occurred;

 

(vi)        the Carbon Plant Assumed Environmental Liabilities; and

 



(vii)       any claim, action, suit or proceeding relating to any of the
foregoing.

 

(b)          Except as provided in Section 11.4(c), the Mill Owner shall
indemnify, defend and hold the Ingevity Indemnified Parties harmless from and
against and in respect of any and all Losses resulting from, in connection with
or arising out of Environmental Liabilities resulting from, in connection with
or arising out of:

 

(i)          events, conditions or circumstances at, in, from or on the Mill
and/or the Mill Real Property (except as provided in Section 11.4(b)(iii) and
Section 11.4(a)(iii), which address Co-Located Continuous Assets) in connection
with or arising out of the operations, practices, presence, use or Handling of
Hazardous Substances, transfers, disposals or other activities (or omissions) of
or on behalf of the Mill Owner first occurring after the Effective Date;

 

(ii)         the Release of Hazardous Substances from the Co-located Continuous
Assets located in the Mill that are owned by Ingevity, but only to the extent
such Environmental Liabilities result from the actions or omissions of the Mill
Owner, which Release first occurs after the Effective Date;

 

(iii)        the Release of Hazardous Substances from the Co-located Continuous
Assets located in the Carbon Plant that are owned by the Mill Owner (except as
provided by Section 11.4(a)(ii)) or the Mill Owner Retained Assets which Release
first occurs after the Effective Date;

 

(iv)        the transport, disposal or arranging for disposal of Hazardous
Substances first occurring after the Effective Date by or on behalf of the Mill
Owner to any location;

 

(v)         the violation by the Mill Owner of any Environmental Law, regardless
of when such violation occurred;

 

(vi)         the Mill Owner Retained Environmental Liabilities; and

 

(vii)        any claim, action, suit or proceeding relating to any of the
foregoing.

 

 27

 

 

(c)          In the event that subsequent to the Effective Date any party or
parties entitled to indemnification under this Section 11.4 (the “Indemnified
Party”) asserts a claim under this Section 11.4 (an “Environmental Indemnity
Claim”) on account of or in connection with any Environmental Claim against such
Indemnified Party by any Person who is not a party to this Lease or an Affiliate
of such a party including, without any limitation, any Governmental Authority (a
“Third Party Claim”), the Indemnified Party shall give written notice thereof
together with a statement of any available information regarding such claim to
the party against whom the Environmental Indemnity Claim has been asserted
(“Indemnifying Party”) as soon as reasonably practicable after learning of such
Third Party Claim. Failure by an Indemnified Party to provide notice on a timely
basis of a Third Party Claim shall not relieve the Indemnifying Party of its
obligations hereunder, except that the foregoing shall not constitute a waiver
by the Indemnifying Party of any claim for direct damages caused by such delay.

 

(d)          Notwithstanding anything in this Lease to the contrary, any matter
or claim addressed by the indemnification provisions of the Separation Agreement
is not intended to be addressed by this Lease. In the event of any conflict
between the terms of this Lease and the indemnification provisions of the
Separation Agreement with respect to an Indemnity Claim (as defined in the
Separation Agreement) relating to Environmental Liabilities, the indemnification
provisions of the Separation Agreement shall control.

 

(e)          If any Environmental Liabilities result from, in connection with,
or arise out of, matters covered both by the indemnification obligations of
Ingevity under Section 11.4(a) and the indemnification obligations of the Mill
Owner under Section 11.4(b), Ingevity shall be responsible for indemnifying the
Mill Indemnified Parties for the portion of such Environmental Liabilities
covered by the indemnification obligations of Ingevity under Section 11.4(a),
and the Mill Owner shall be responsible for indemnifying the Ingevity
Indemnified Parties for the portion of such Environmental Liabilities covered by
the indemnification obligations of the Mill Owner under Section 11.4(b).

 

Section 11.5         Remedial Action. If any Remedial Action is required to
comply with applicable Environmental Laws (including any Remedial Action
necessary to address any Environmental Condition) in connection with any matter
for which an Indemnifying Party has an indemnification obligation under Section
11.4, the Indemnifying Party (or Ingevity, in the case of Remedial Action which
Ingevity is required to undertake pursuant to Section 14.1) (the “Responsible
Party”) shall retain primary control over such Remedial Action, including,
without limitation, the right to: (i) investigate any suspected contamination or
non-compliance, (ii) conduct and obtain any tests, reports, surveys and
investigations, (iii) contact, negotiate or otherwise deal with Governmental
Authorities, (iv) prepare any plan for such Remedial Action, and (v) promptly
perform such Remedial Action. To the extent the property, operations or rights
and obligations under this Lease of the Indemnified Party (the “Non-Controlling
Party”) would be affected by the Remedial Action (including, without limitation,
in the case of Remedial Action which Ingevity is required to conduct pursuant to
Section 14.1, the Carbon Plant Real Property), the Responsible Party shall
apprise the Non-Controlling Party of any information regarding the scheduling
and execution of any Remedial Action and shall promptly provide the
Non-Controlling Party with copies of all notices, correspondence, draft reports,
submissions, work plans, and final reports and shall give the Non-Controlling
Party a reasonable opportunity (at the Non-Controlling Party’s own expense) to
comment on any submissions the Responsible Party intends to deliver or submit to
the appropriate regulatory body prior to said submission provided; however, that
the Responsible Party shall not make such submission to the appropriate
regulatory body without a prior approval of the Non-Controlling Party (which
consent shall not be unreasonably withheld or unduly delayed). The
Non-Controlling Party may, at its own expense, hire its own consultants,
attorneys or other professionals to monitor the defense, prosecution,
investigation, containment and/or remediation, including any field work
undertaken by the Responsible Party, and the Responsible Party shall provide the
Non-Controlling Party with copies of the results of all such field work. The
type of Remedial Action undertaken by the Responsible Party and the results
thereof shall be subject to the approval of the Non-Controlling Party, which
approval shall not be unreasonably withheld or unduly delayed. Notwithstanding
the above, the Non-Controlling Party shall not take any actions that
unreasonably interfere with the Responsible Party’s performance of the
investigation, containment and/or remediation, nor shall the Responsible Party’s
performance of the Remedial Action hereunder unreasonably interfere with the
Non-Controlling Party’s operation of its business, unless otherwise required by
a Governmental Authority.

 

 28

 

 

Section 11.6         Future Operational Compliance. Notwithstanding
Section 11.5, in the event that: (i) under Section 11.5 one party would
otherwise have control of a Remedial Action conducted under Section 11.5 for
which the other party asserts an Environmental Indemnity Claim under this Lease,
and (ii) such Environmental Indemnity Claim relates to the then-current or
future operational compliance by the Non-Controlling Party with Environmental
Laws, including, but not limited to, the possession of, and compliance with,
applicable Environmental Permits, the parties shall cooperate in good faith
regarding and jointly and reasonably control such Remedial Action; provided,
however, that the Indemnifying Party shall, consistent with Sections 11.5 and
11.7, only be required to indemnify the Indemnified Party for Losses related to
an Environmental Liability to the extent necessary to meet the minimum
requirements of Environmental Law.

 

Section 11.7         Remedial Action Standards. In connection with any Remedial
Action: (i) in which the Non-Controlling Party’s property, operations or
Easement Rights under this Lease would be adversely affected and unless the
parties jointly agree that a Consultant is not necessary, the Responsible Party
shall retain a qualified independent environmental consultant (“Consultant”),
which Consultant shall be subject to the Non-Controlling Party’s approval, such
approval not to be unreasonably withheld or unduly delayed. The Responsible
Party’s contract with the Consultant shall expressly state that the
Non-Controlling Party may rely upon the Consultant’s work. The Responsible Party
shall undertake such Remedial Action in a commercially reasonable fashion in
accordance with Environmental Laws for facilities of the type being remediated
such that any Remedial Action complies with only the minimum requirements of
Environmental Laws and shall promptly obtain, if possible and appropriate,
written notice from the appropriate regulatory body that no further
investigation or remediation is necessary with respect to the matter, or, if no
regulatory body is involved in such matter, either a good faith determination
from the Consultant that no further investigation or remediation is required to
bring the affected property that is the subject of the Remedial Action into
conformance with the minimum requirements of Environmental Laws for facilities
of the type being remediated or other resolution of the investigation or
remediation reasonably acceptable to the Non-Controlling Party.

 

Section 11.8         Access to Areas Outside the Affected Access Area. The
Non-Controlling Party shall grant the Responsible Party and its Consultants, or
any other qualified consultant or subcontractor engaged by the Responsible Party
to perform the Remedial Action, and their Agents access as reasonably necessary
for the completion of the Remedial Action, subject to the following conditions:
(1) the Non-Controlling Party shall receive at least five working days’ advance
notice of Consultant’s or Agent’s intention to initially enter such area to
conduct the remedial work; however, such time period may be shortened by
agreement between the parties; and (2) the Access to such area granted by the
Non-Controlling Party hereunder shall be limited to the Access reasonably
necessary for the execution and supervision of the Remedial Action, and the
Responsible Party shall use its commercially reasonable efforts to complete the
Remedial Action in accordance with the schedule referenced in the scope of work
for the Remedial Action; (3) the Responsible Party shall require the Consultants
and their Agents to procure and maintain insurance consistent with industry
practices; and (4) following the execution of the Remedial Action, and in no
case later than 30 days after on-site activities have been completed, the
Responsible Party shall undertake commercially reasonable measures (determined
from the perspective of an objective, commercially reasonable person who is both
paying the cost of restoration and operating the business on the property that
is the subject of the Remedial Action) to return the affected property to their
approximate condition prior to the taking of the Remedial Action (absent the
contamination that was the subject of the Remedial Action), and arrange for the
prompt removal of all equipment and materials brought to the property by the
Consultants or any of their Agents during the course of the Remedial Action.

 



Section 11.9          Certain Assumed Environmental Liabilities. (a) Pursuant to
Section 2.1(a)(ii) of the Separation Agreement, Ingevity hereby accepts, assumes
and agrees to perform, discharge and fulfill all of the SpinCo Environmental
Liabilities (as defined in the Separation Agreement) relating in any way to the
Carbon Plant or the Carbon Plant Real Property including, without limitation,
any and all SpinCo Environmental Liabilities arising from or related to any: (i)
Carbon Plant Environmental Condition, (ii) transportation, treatment, storage
recycling or disposal (whether on-site or off-site) of any waste or any
Hazardous Materials, (iii) any Release or threatened Release of Hazardous
Materials, (iv) contamination (whether on-site or off-site) of the environment,
(v) violation or alleged violation of any Environmental Permits or Laws,
including Environmental Laws, (vi) a SpinCo Contract (as defined in the
Separation Agreement), (vii) any environmental matter set forth on Schedule
2.3(a) to the Separation Agreement, or (viii) any Action (as defined in the
Separation Agreement) arising under Environmental Laws (such SpinCo
Environmental Liabilities contemplated by this Section 11.9(a) being referred to
as “Carbon Plant Assumed Environmental Liabilities”).

(b)          Pursuant to Section 2.1(a)(iv) of the Separation Agreement, the
Mill Owner hereby accepts, assumes and agrees to perform, discharge and fulfill
all of the Parent Environmental Liabilities (as defined in the Separation
Agreement) relating to the Mill and the Mill Real Property (excluding any SpinCo
Environmental Liabilities arising from the SpinCo Business or any SpinCo Assets
(as such terms are defined in the Separation Agreement), the Carbon Plant, the
Carbon Plant Real Property and any Carbon Plant Environmental Condition)
including, without limitation, any and all Parent Environmental Liabilities
arising from or related to any: (i) Mill Environmental Condition, (ii)
transportation, treatment, storage, recycling or disposal (whether on-site or
off-site) of any waste or any Hazardous Materials, (iii) any Release or
threatened Release of Hazardous Materials, (iv) contamination (whether on-site
or off-site) of the environment, (v) violation or alleged violation of any
Environmental Permits or Laws, including Environmental Laws, (vi) a Parent
Contract (as defined in the Separation Agreement), or (vii) any Action (as
defined in the Separation Agreement) arising under Environmental Laws (such
Parent Environmental Liabilities contemplated by this Section 11.9(b) being
referred to as “Mill Owner Retained Environmental Liabilities”).



 

 29

 

 

Article 12

 

CASUALTY AND CONDEMNATION

 

Section 12.1         Casualty. If all or substantially all of the Carbon Plant
is damaged or destroyed, Ingevity may, at Ingevity’s option, by notice in
writing given the Mill Owner within 60 days after the occurrence of such damage
or destruction, elect to terminate this Lease effective as of the date specified
in such notice. Any insurance proceeds payable in connection with any damage or
destruction of the Carbon Plant shall be payable to Ingevity. Upon any
termination of this Lease, Ingevity shall satisfy and cause to be released any
Mortgages, liens or other encumbrances placed or suffered to be placed on the
Carbon Plant Real Property by Ingevity and shall surrender the Carbon Plant Real
Property to the Mill Owner in accordance with Article 14. The Rent and any other
charges due under this Lease shall be prorated as of the date of termination.

 

Section 12.2         Condemnation. (a) Unless this Lease is terminated pursuant
to Section 12.2(b), if all or a portion of the Carbon Plant or the Carbon Plant
Real Property is taken by condemnation or other eminent domain proceedings
pursuant to any Law by a Governmental Authority (“Condemning Authority”) having
the power of eminent domain, or is sold to a Condemning Authority under threat
of the exercise of that power, this Lease shall continue in full force and
effect and there shall be an equitable adjustment in the Rent and any other
charges payable by Ingevity hereunder.

 

(b)          If all or substantially all of the Carbon Plant or Carbon Plant
Real Property is taken by or sold to a Condemning Authority as described in
Section 12.2(a), Ingevity may, at Ingevity’s option, by notice in writing given
to the Mill Owner, elect to terminate this Lease. This Lease shall then
terminate on the day following the vesting of title in the Condemning Authority.
The Rent and any other charges under this Lease shall be prorated as of the date
of termination, and upon termination Ingevity shall satisfy and cause to be
released any Mortgages, liens or other encumbrances placed or suffered to be
placed on the Carbon Plant Real Property by Ingevity. In the event of such
termination, any award or compensation payable in connection with the taking or
sale of the Carbon Plant shall be payable to the Mortgagee in the event a
Mortgage is in effect, with the balance, if any, payable to Ingevity.

 

Article 13

 

REPRESENTATIONS AND WARRANTIES

 

Section 13.1         Power and Authority of Ingevity; Enforceability. Ingevity
represents and warrants to the Mill Owner that: (i) Ingevity is a corporation
duly organized and validly existing under the laws of the Commonwealth of
Virginia, with the requisite authority to enter into this Lease and to perform
its obligations hereunder, and (ii) this Lease has been duly authorized,
executed and delivered by Ingevity and constitutes the legal, valid and binding
obligation of Ingevity, enforceable against Ingevity in accordance with its
terms, except as such enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium, receivership or other similar laws
affecting or relating to the enforcement of creditors’ rights or remedies
generally and general principles of equity (whether considered at law or in
equity).

 

Section 13.2         Power and Authority of the Mill Owner; Enforceability. The
Mill Owner represents and warrants to Ingevity that: (i) the Mill Owner is a
limited liability company duly organized and validly existing under the laws of
the State of Delaware, with the requisite authority to enter into this Lease and
to perform its obligations hereunder, and (ii) this Lease has been duly
authorized, executed and delivered by the Mill Owner and constitutes the legal,
valid and binding obligation of the Mill Owner, enforceable against the Mill
Owner in accordance with its terms, except as such enforceability may be

 

 30

 

 

limited by bankruptcy, reorganization, insolvency, moratorium, receivership or
other similar laws affecting or relating to the enforcement of creditors’ rights
or remedies generally and general principles of equity (whether considered at
law or in equity).

 

Article 14

 

SURRENDER

 

Section 14.1         Surrender. Unless this Lease is terminated as a result of
the exercise of the Purchase Option, on the Termination Date, Ingevity shall
surrender the Carbon Plant Real Property and any Excluded Removal Property to
the Mill Owner; provided, that Ingevity shall have the right to enter the Carbon
Plant Real Property subsequent to the Termination Date to fulfill Ingevity’s
obligations under this Section 14.1. Unless this Lease is terminated as a result
of the exercise of the Purchase Option or pursuant to Section 12.2, within one
year following the Termination Date, Ingevity shall: (a) Remove from the Carbon
Plant Real Property the Carbon Plant equipment and all of Ingevity’s inventory
of raw materials, work in process, finished goods and supplies, equipment and
machinery and all other Property as then remains on the Carbon Plant Real
Property, (b) Remove from the Carbon Plant Real Property all Hazardous Materials
used, stored, handled, released or disposed in, on or under the Carbon Plant
Real Property and perform such Remedial Action as may be required under
applicable Environmental Laws in connection with any contamination caused by
Ingevity on the Carbon Plant Real Property, all in compliance with the
provisions of this Lease, and (c) return the Carbon Plant Real Property to a
safe condition as close to level grade as reasonably possible and in compliance
with applicable Laws governing occupancy, taking into account that Ingevity
shall have no obligation to Remove: (i) any Utility Facilities, Continuous
Assets or Mill Owner Retained Assets, or (ii) any structure or fixture which the
Mill Owner agrees in writing may remain on the Carbon Plant Real Property (and
which Ingevity shall convey to the Mill Owner without further consideration,
free and clear of all liens and encumbrances, upon surrender of the Carbon Plant
Real Property to the Mill Owner) (collectively, the “Excluded Removal
Property”). All such work to Remove and all Remedial Action required pursuant to
the preceding sentence shall be performed in compliance with Sections 11.5
through 11.8 of this Lease. Ingevity shall have Access over and across the Mill
Real Property beyond the above-stated one year period, not to exceed an
additional three months, if necessary in order to perform the work to Remove or
Remedial Action required pursuant to this Section 14.1. In the event any work to
Remove or Remedial Action requires more than 15 months, Ingevity shall give 30
days written notice of a request for extension to the Mill Owner with an
estimate of additional time required for completion of work, the approval of
which shall not be unreasonably withheld. If Ingevity fails to so Remove any
items required to be Removed by Ingevity within the periods specified in this
Sectin 14.1, the Mill Owner may cause such items to be Removed, cause the Carbon
Real Property to comply with Laws (including applicable Environmental Laws) and
return the Carbon Plant Real Property to a safe condition, without removal of
the Excluded Removal Property, all at the sole cost and expense of Ingevity,
such payment to be made upon 30 days’ written notice provided to Ingevity with
reasonable supporting documents for all actual expenses, plus a construction fee
payable to the Mill Owner in the amount of 10% of the Mill Owner’s actual
expenses. The Mill Owner shall use commercially reasonable efforts to mitigate
the costs and expenses it incurs with respect to any action taken by the Mill
Owner pursuant to the preceding sentence. During any time period after the
Termination Date during which Ingevity has not completed the work to Remove and
Remedial Action required by this Section 14.1, Ingevity shall be responsible for
any and all Taxes for the Leased Premises and any and all costs otherwise
payable by Ingevity under this Lease related to the Leased Premises. On or
before the Termination Date, Ingevity shall cause any Mortgages, liens or
encumbrances created by, through or under Ingevity to be fully released and
discharged. Ingevity’s obligations under this Section 14.1 shall survive the
termination of this Lease. Notwithstanding anything herein to the contrary,
Ingevity shall not be required to remove any Hazardous Materials from the Carbon
Plant Real Property which were placed upon the Carbon Plant Real Property

 

 31

 

 

by the Mill Owner or its Personnel, nor shall Ingevity be required to perform
any Remedial Action in connection with any contamination caused by the Mill
Owner or its Personnel.

 

Article 15

 

ASSIGNMENT AND SUBLETTING

 

Section 15.1         Assignment or Sublease by Ingevity. Except as otherwise
provided in this Section 15.1, this Lease may not be assigned by Ingevity in
whole or in part, nor may Ingevity sublease or license the use of all or any
portion of the Leased Premises, without the prior written consent of the Mill
Owner. Notwithstanding the foregoing, with prior written notice to the Mill
Owner: (i) Ingevity may assign this Lease or sublease the Leased Premises to any
Affiliate of Ingevity which is and at all times during the Term remains
controlled by Ingevity (provided, however, that no such assignment or sublease
shall relieve Ingevity of any obligations under this Lease), or (ii) Ingevity
may assign this Lease to any Person that acquires all or substantially all of
the assets of the Carbon Plant and that assumes all of the liabilities and
obligations of Ingevity under this Lease and the Services Agreement (if the
Services Agreement then is in effect). In addition, with the prior written
consent of the Mill Owner (which consent shall not unreasonably be withheld),
Ingevity may sublease or license the use of portions (but not all or
substantially all) of the Leased Premises to Ingevity suppliers or contractors
who shall be subject to all of the restrictions and requirements imposed by this
Lease on Ingevity (including, without limitation, restrictions on use of the
Leased Premises). Any purported assignment, transfer or sublease of this Lease
by Ingevity in violation of this Section 15.1 shall be void and of no force or
effect.

 

Section 15.2         Assignment by the Mill Owner. Except as otherwise provided
in this Section 15.2, this Lease may not be assigned by the Mill Owner in whole
or in part without the prior written consent of Ingevity. Notwithstanding the
foregoing, the Mill Owner may assign this Lease, with prior written notice to
Ingevity: (i) to any Affiliate of the Mill Owner which is and at all times
during the Term remains controlled by the Mill Owner (provided, however, that no
such assignment shall relieve the Mill Owner of any obligations under this
Lease), or (ii) any Person that acquires all or substantially all of the assets
of the Mill (including the Mill Real Property) and that assumes all of the
liabilities and obligations of the Mill Owner under this Lease and the Services
Agreement (if the Services Agreement then is in effect). Any purported
assignment or transfer of this Lease by the Mill Owner in violation of this
Section 15.2 shall be void and of no force or effect.

 

Section 15.3         Release of Liability. In the event of any permitted
assignment of this Lease by either party (other than to an Affilate of the
assignor), the assignor shall be released from its obligations hereunder if the
designated assignee shall assume, in writing, all of the rights and obligations
of the assigning party under this Lease.

 

Article 16

 

FINANCING

 

Section 16.1         Ingevity’s Financing. Ingevity shall have the right during
the Term to subject the Carbon Plant and Ingevity’s leasehold interest in the
Leased Premises to a mortgage, deed of trust, collateral assignment of lease,
and/or security agreement (a “Mortgage,” any holder of which is referred to as a
“Mortgagee”) and to any one or more extensions, modifications or renewals or
replacements of a Mortgage.

 

Section 16.2         The Mill Owner’s Financing. The Mill Owner shall have the
right to mortgage its fee simple title to the Carbon Plant Real Property and for
the Mill Owner Retained assets (a “Fee

 

 32

 

 

Mortgage”), and any such mortgage shall be superior to all of the rights and
interests of Ingevity under this Lease; provided that, as a condition to such
Fee Mortgage being superior to this Lease with respect to the Carbon Plant Real
Property, the Mill Owner shall cause the holder of such Fee Mortgage to execute
and deliver to Ingevity a non-disturbance agreement with respect to this Lease
in a form customarily used by institutional lenders and otherwise reasonably
satisfactory to Ingevity.

 

Article 17

 

RIGHTS OF MORTGAGEE

 

Section 17.1         Performance by Mortgagee. At any time during the Term that
a Mortgage is in effect, the Mortgagee may make any payment or perform any act
required under this Lease to be made or performed by Ingevity with the same
effect as if made or performed by Ingevity.

 

Section 17.2         Rights of Mortgagee. If Ingevity or any Mortgagee notifies
the Mill Owner in writing of the existence of a Mortgage, then and thereafter so
long as such Mortgage remains unsatisfied of record, the following provisions
shall apply:

 

(a)          The Mill Owner, upon giving Ingevity any notice of any material
breach of its obligations under this Lease pursuant to Section 4.2(a)(vii),
(viii) or (ix) or any other notice under the provisions of or with respect to
this Lease, also shall give a copy of such notice to such Mortgagee.

 

(b)          If Ingevity is in material breach of any of its obligations under
this Lease, such Mortgagee shall, within the period provided in this Lease, have
the right to remedy such breach, or cause the same to be remedied, and the Mill
Owner shall accept such performance by or at the instance of such Mortgagee as
if the same had been made by Ingevity.

 

(c)          If the period for cure of any breach by Ingevity after notice by
the Mill Owner expires without the breach being cured, the Mill Owner shall give
written notice to Mortgagee of such expiration and Mortgagee shall have: (i) an
additional period of ten days to cure any such breach that may be cured by the
payment of money, (ii) an additional period of not more than 30 days to cure any
other breach, except for any breach which is personal to Ingevity and does not
relate to the condition of or the use or occupancy of the Carbon Plant Real
Property (a “Non-Curable Default”), so long as Mortgagee pays and/or performs
all of the obligations of Ingevity during the pendency of such cure, and (iii)
solely as to any Non-Curable Default, an additional period that is reasonably
required to foreclose the Mortgage with due diligence so long as Mortgagee
promptly commences the foreclosure of the Mortgage, diligently prosecutes to
completion the foreclosure and pays and/or performs all the obligations of
Ingevity during the pendency of the foreclosure.

 

(d)          Any Non-Curable Default shall be deemed to have been waived by the
Mill Owner upon completion of foreclosure proceedings for the Mortgage or upon
the acquisition of Ingevity’s interest in this Lease by Mortgagee.

 

Section 17.3         Notices from Mortgagee. Any notice or other communication
that Mortgagee gives to the Mill Owner shall be deemed to have been duly given
if sent to the Mill Owner in the manner provided in Section 20.1, with a copy to
any holder of a Fee Mortgage if the address of the holder of the Fee Mortgage
has been provided in writing to Mortgagee.

 

 33

 

 

Section 17.4         Notice to Mortgagee. Ingevity shall provide the Mill Owner
with written notice of the name, address and facsimile number of any Mortgagee,
and any notice or other communication that the Mill Owner gives to such
Mortgagee shall be deemed to have been duly given if sent to such Mortgagee in
the manner provided in Section 20.1 of this Lease.

 

Section 17.5         Nonliability for Covenants. The provisions of this Article
17 are for the benefit of any Mortgagee and may be relied upon and shall be
enforceable by a Mortgagee. Neither Mortgagee nor any other holder or owner of
the indebtedness secured by the Mortgage or otherwise shall be liable upon the
covenants, agreements or obligations of Ingevity contained in this Lease, unless
and until Mortgagee or such holder or owner acquires the interest of Ingevity
under this Lease and then only for the period of its ownership.

 

Article 18

 

RIGHT TO CURE DEFAULTS

 

If Ingevity fails to pay any of Taxes or perform any other act required under
this Lease, the Mill Owner, without waiving or releasing any obligation of
Ingevity or remedy available to the Mill Owner, may (but shall be under no
obligation to) upon reasonable notice to Ingevity, make the payment or perform
the act for the account and at the expense of Ingevity. All sums so paid by the
Mill Owner, plus interest at the Default Rate from the date that the sums were
paid by the Mill Owner until such sums are paid by Ingevity to the Mill Owner,
shall be paid by Ingevity to the Mill Owner within ten days after receipt of
written demand for the same.

 

Article 19

 

QUIET ENJOYMENT

 

During the Term and subject to Ingevity’s continued compliance with the terms of
this Lease, Ingevity shall peacefully and quietly hold the Leased Premises free
from hindrance or molestation by the Mill Owner and others claiming by, through,
or under the Mill Owner, but subject, however, to the Permitted Encumbrances and
the terms of this Lease.

 

Article 20

 

NOTICES

 

Section 20.1         Procedures for Notice. All notices, demands orother
communications required or permittd to be given or delivered under or by reason
of the provisions of this Lease shall be in writing and shall be deemed to have
been given when: (i) delivered personally to the recipient, (ii) sent via
facsimile transmission, upon confirmation of receipt (which the issuing party
shall give in good faith upon receipt), (iii) the next business day after having
been sent to the recipient by reputable overnight courier service (charges
prepaid), or (iv) four business days after having been mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid.
Such notices, demands and other communications shall be sent to the applicable
address, facsimile number or email address set forth below, unless another
address, facsimile number or email address has been previously specified in
writing by such party:

 

 34

 

 

  If to Mill Owner: WestRock Virginia, LLC     504 Thrasher Street     Norcross,
GA  30071     Attention:  Chief Financial Officer     Facsimile:  770-263-3582  
      With a copy to: WestRock Company     504 Thrasher Street     Norcross,
GA  30071     Attention:  General Counsel     Facsimile:  770-263-3582        
And: WestRock Virginia, LLC     104 West Riverside Street     Covington,
VA  24426     Attention:  Production Manager     Facsimile:  540-969-5707      
  If to Ingevity: Ingevity Virginia Corporation     958 E. Riverside Street    
Covington, Virginia  24426     Attention:  Plant Manager    
Facsimile:  540-969-3504         With a copy to: Ingevity Corporation     5255
Virginia Avenue     North Charleston, South Carolina  29406     Attention:  Law
Department     Facsimile:  843-746-8278

 

Section 20.2         Change of Address. Either party may, from time to time,
change its notice address by written notice to the other party at its then
current address in accordance with the provisions of this Article 20.

 

Article 21

 

EXPANSION OPTIONS

 

Section 21.1         Option to Expand the Leased Premises with the Sawdust Area.
Ingevity shall have the option (the “Sawdust Area Expansion Option”) to add all
or a portion of the real property described on Exhibit E, which is a part of the
Mill Real Property (the “Sawdust Area Expansion Property”), to the Carbon Plant
Real Property and the Leased Premises. Ingevity may exercise the Sawdust Area
Expansion Option at any time Ingevity is not in material breach of an obligation
under this Lease by: (i) giving written notice of such exercise (the “Sawdust
Area Expansion Exercise Notice”) to the Mill Owner at least six months prior to
the effective date of the expansion of the Carbon Plant Real Property and Leased
Premises to include the Sawdust Area Expansion Property, as specified in the
Sawdust Area Expansion Exercise Notice, and (ii) completing, at Ingevity’s
expense and under the direction of the Mill Owner, before occupying the Sawdust
Area Expansion Property, such improvements as the Mill Owner reasonably may
require so that the volume and capacity of the retention area for the Mill
Owner’s landfill located adjacent to the Sawdust Area Expansion Property is not
diminished by reason of the lease of the Sawdust Area Expansion Property to
Ingevity pursuant to Ingevity’s exercise of the Sawdust Area Expansion Option
and the use of the Sawdust Area Expansion Property by Ingevity.

 

 35

 

 

Section 21.2         Sawdust Area Expansion Property. (a) If the Sawdust Area
Expansion Option is exercised in accordance with Section 21.1, effective on the
effective date specified in the Sawdust Area Expansion Exercise Notice (or such
later date as the improvements referred to in Section 21.1 are completed) (the
“Sawdust Area Expansion Effective Date”): (i) the Carbon Plant Real Property and
the Leased Premises shall be expanded to include the Sawdust Area Expansion
Property (subject to any Permitted Encumbrances) for all purposes of this
Lease (including, without limitation, the Purchase Option), and (ii) the annual
Rent payable under this Lease shall be increased by an amount equal to the
Annual Fair Market Rental Value of the Sawdust Area Expansion Property, as of
the Sawdust Area Expansion Effective Date, determined as provided in Section
21.2(b) (which increase shall be paid annually in advance, commencing on the
Sawdust Area Expansion Effective Date, or on such later dated as the Annual Fair
Market Rental Value is finally determined pursuant to Section 21.2(b), and on
each subsequent anniversary of the Sawdust Area Effective Date during the
remainder of the Term). The Mill Owner and Ingevity shall reasonably cooperate
to cause the Sawdust Area Expansion Property to be surveyed and subdivided in
accordance with applicable Law.

 

(b)          The Annual Fair Market Rental Value of the Sawdust Area Expansion
Property as of the Sawdust Area Expansion Effective Date shall be determined by
mutual agreement of the Mill Owner and Ingevity or, if the Mill Owner and
Ingevity are unable to agree on such Annual Fair Market Rental Value within 60
days after the Sawdust Area Expansion Exercise Notice is given, the Annual Fair
Market Rental Value shall be determined by appraisers selected as follows.
Within 15 days after such 60 day period expires, the Mill Owner and Ingevity
shall each appoint an appraiser and the Annual Fair Market Rental Value shall be
as determined by the two appraisers so appointed. If the higher of the two
appraisals is no more than 10% greater than the lower appraisal, the Annual Fair
Market Rental Value shall be the average of the two appraisals. If the higher
appraisal is more than 10% greater than the lower appraisal, the two appraisers
shall select a third appraiser from a list of appraisers approved by both
parties (which approval shall not be unreasonably withheld). The third appraiser
shall then determine the Annual Fair Market Rental Value. All appraisal costs
and expenses shall be shared by the parties equally. All appraisers shall be
qualified appraisers of industrial properties in the Virginia region. The
appraisers shall give prompt written notice of the determination of Annual Fair
Market Rental Value pursuant to this Section 21.2(b). The determination of
Annual Fair Market Rental Value pursuant to this Section 21.2(b) shall be
conclusive and incontestably binding upon both parties and shall be enforceable
in any court having jurisdiction.

 

Section 21.3         Condition of the Sawdust Area Expansion Property. In
furtherance of Section 21.2 and not in limitation thereof, if Ingevity exercises
the Expansion Option, Ingevity will lease the Sawdust Area Expansion Property
from the Mill Owner in its condition, “AS IS,” as of the Sawdust Area Expansion
Effective Date. Ingevity acknowledges that it is familiar with the Sawdust Area
Expansion Property.

 



Section 21.4         Option to Expand the Leased Premises with the Truck Shop
Property. Ingevity shall have the option (the “Truck Shop Expansion Option”) to
add all or a portion of the Truck Shop Property to the Carbon Plant Real
Property and the Leased Premises. Ingevity may exercise the Truck Shop Expansion
Option at any time Ingevity is not in material breach of an obligation under
this Lease by giving written notice of such exercise (the “Truck Shop Expansion
Exercise Notice”) to the Mill Owner at least 24 months prior to the effective
date of the expansion of the Carbon Plant Real Property and Leased Premises to
include the Truck Shop Property, as specified in the Truck Shop Expansion
Exercise Notice.

 

Section 21.5          Truck Shop Property. (a) If the Truck Shop Expansion
Option is exercised in accordance with Section 21.4, effective on the date (the
“Truck Shop Expansion Effective Date”) that is specified in the Truck Shop
Expansion Exercise Notice (which is at least 24 months after the date the Truck
Shop Expansion Exercise Notice is given) or, if earlier, the date that the Mill
Owner actually vacates the Truck Shop Property: (i) the Leased Premises shall be
expanded to include the Truck Shop Property (subject to any Permitted
Encumbrances) for all purposes of this Lease (including, without limitation, the
Purchase Option), and (ii) the Mill Owner shall convey to Ingevity by deed the
buildings and improvements located on the Truck Shop Property (other than any
Mill Owner Retained Assets that are located on the Truck Shop Property). If the
recorded plat of the Carbon Plant Real Property has been subdivided prior to the
Truck Shop Expansion Effective Date to exclude the Truck Shop Property (which
the Mill Owner may elect to do, in its sole discretion), the Mill Owner and
Ingevity shall reasonably cooperate to cause the Truck Shop Property to be
surveyed, if necessary, and added back to the Carbon Plant Real Property in
accordance with applicable Law, effective as of the Truck Shop Expansion
Effective Date.

(b)          On the Truck Shop Expansion Effective Date, in lieu of any increase
in the rent payable under this Lease, Ingevity shall reimburse the Mill Owner,
by wire transfer of immediately available funds, for the actual costs and
expenses incurred by the Mill Owner to construct a new building, or remodel an
existing building, based on the plans set forth in the Truck Shop Report, to
serve as a replacement truck repair facility for the Mill and relocate
equipment.

 

Section 21.6          Condition of the Truck Shop Property. In furtherance of
Section 21.5 and not in limitation thereof, if Ingevity exercises the Truck Shop
Expansion Option, Ingevity will lease the Truck Shop Property from the Mill
Owner in its condition, “AS IS,” on the Truck Shop Expansion Effective Date.
Ingevity acknowledges that it is familiar with the Truck Shop Property.

 

Article 22

 

INGEVITY OPTION TO PURCHASE

 

Section 22.1         Option to Purchase. (a) Ingevity shall have the exclusive
option and right, exercisable in Ingevity’s sole discretion or as required by
Section 3.12(d) (the “Purchase Option”), to purchase the Carbon Plant Real
Property at any time during the Term by giving written notice (the “Purchase
Option Exercise Notice”) of such exercise to the Mill Owner at any time during
the Term or, under the circumstances provided in Section 4.2(b), during a 30 day
period following written notice of termination of this Lease given by the Mill
Owner pursuant to Section 4.2(a). In connection with the exercise of the
Purchase Option, Ingevity also may exercise the Sawdust Area Expansion Option
and/or the Truck Shop Expansion Option (if not previously exercised), and the
Carbon Plant Real Property shall be expanded to include the property subject to
such exercised option or options; however, the Purchase Option Closing with
respect to the property subject to either such expansion option, if exercised in
connection with the Purchase Option, shall be delayed until Ingevity has
satisfied all of the conditions and requirements set forth in Article 21 with
respect to such option (including, without limitation, minimum notice
requirements, improvement requirements and reimbusement requirements).

 

(b)          If Ingevity has not given the Purchase Option Exercise Notice at
least 90 days prior to the 50th Anniversary of the Effective Date and this Lease
has not been earlier terminated pursuant to Section 4.2(a), the Purchase Option
nonetheless shall be deemed to have been exercised by Ingevity automatically,
without further action by either party, and the Purchase Option Exercise Notice
shall be deemed to have been given, on the day that is 90 days prior to the end
of the Term.

 

 36

 

 

(c)          If Ingevity is in material breach of any of its obligations under
this Lease at or after the time Ingevity exercises (or is deemed to exercise)
the Purchase Option pursuant to this Section 22.1, Ingevity shall not be
entitled to complete the purchase of the Leased Premises pursuant to the
exercise of the Purchase Option unless Ingevity cures such breach in all
material respects prior to or at the Purchase Option Closing. Neither the
exercise (or deemed exercise) of the Purchase Option nor the purchase of the
Leased Premises pursuant to the exercise (or deemed exercise) of the Purchase
Option shall release Ingevity from any liability to the Mill Owner arising under
this Lease prior to the Purchase Option Closing.

 

Section 22.2         Purchase Price. (a) The purchase price payable by Ingevity
for the Carbon Plant Real Property shall be $1.00.

 

(b)          The closing of the sale of the Carbon Plant Real Property (the
“Purchase Option Closing”) shall occur on a date agreed upon by the parties, but
not later than 90 days after the date the Purchase Option Exercise Notice is
given or deemed to be given (subject to necessary governmental approvals and
other similar requirements). At such closing, Ingevity shall pay to the Mill
Owner the purchase price in cash, and the Mill Owner shall convey all of its
right, title and interest in the Leased Premises to Ingevity in an “AS-IS,
WHERE-IS” condition and otherwise with all faults and defects as of the date of
such closing, free and clear of all mortgages, security interest, liens,
pledges, deeds of trust, charges, options, rights of first refusal, easements,
covenants, restrictions and other encumbrances, but without any warranties of
title, pursuant to a deed in substantially the form of Exhibit H. Any conveyance
fee or transfer Tax payable with respect to any such conveyance shall be paid by
Ingevity.

 

Section 22.3         Easement Rights to be Converted to Reciprocal Easements. In
connection with (and as a condition to) the conveyance of Leased Premises to
Ingevity following the exercise of the Purchase Option pursuant to this
Article 22, the parties shall execute, deliver and record in the recording
office of Allegheny County, Virginia a reciprocal easement agreement with
respect to the Mill Real Property and the Carbon Plant Real Property (along with
such subordination of any Mortgages on such properties as may be necessary so
that such agreement is prior to and superior to any such Mortgage) containing
substantially the same terms as Article 3 of this Lease (including the
corresponding exhibits to this Lease referred to in Article 3), Article 11,
Article 18 and Article 23 but with the Easement Rights expressed as perpetual
(except as otherwise provided in Article 3) easements in real property.

 



Section 22.4          Subdivision of Truck Shop Property. If Ingevity has not
exercised the Truck Shop Expansion Option prior to or in connection with giving
the Purchase Option Exercise Notice, then prior to or at the Purchase Option
Closing, Ingevity and the Mill Owner shall reasonably cooperate to cause the
Truck Shop Property to be surveyed and removed from the legal subdivision that
describes the Carbon Plant Real Property (unless such removal already has
occurred).



 

Section 22.5         Services Agreement. Upon any conveyance of the Leased
Premises to Ingevity pursuant to this Article 22, the Mill Owner and Ingevity
shall amend the Services Agreement, effective with such conveyance, to eliminate
any obligation of the Mill Owner to provide electricity to Ingevity if the
continued provision of such electricity to Ingevity pursuant to the Services
Agreement would subject the Mill Owner to regulation as a public utility under
applicable Law.

 

Section 22.6         Termination of Lease. Upon the conveyance of the Leased
Premises to Ingevity pursuant to this Article 22, this Lease shall terminate and
both parties shall be released from all liabilities and obligations hereunder,
other than with respect to: (i) any obligation of the party arising under
Article 11 with respect to actions, occurrences or admissions occurring prior to
such termination, (ii) any uncured material breaches of this Agreement occurring
prior to such termination, and (iii) the rights and obligations of the parties
set forth in Section 3.12 that, by their terms, survive the termination of this
Lease.

 

Article 23

 

MISCELLANEOUS

 

Section 23.1         Dispute Resolution. (a) Each of the parties from time to
time shall designate an individual who shall be responsible for managing such
party’s relationship with the other party and will

 

 37

 

 

serve as such party’s primary representative with respect to operational matters
under this Lease (a “Contract Manager”). The initial Contract Manager shall be
the Production Manager of the Mill for the Mill Owner and the Plant Manager of
the Carbon Plant for Ingevity. Each Contract Manager shall be authorized to act
for and on behalf of the party such Contract Manager is representing with
respect to all day to day matters relating to this Lease. A party shall provide
as much notice as is practicable to the other party of any change in the
individual who is designated by the party as its Contract Manager. Each party
may rely on direction from and decisions regarding day-to-day administration of
this Lease by the Contract Manager of the other party as being the directions
and decisions of the party represented by such Contract Manager, subject to any
direction from a party or that party’s representatives on the Operating Council
to the contrary.

 

(b)          The Operating Council. An operating council (the “Operating
Council”) consisting of the Contract Manager and two other representatives
designated by each party shall have overall responsibility for assisting the
parties to this Lease in the administration of this Lease. The initial members
of the Operating Council shall be the Production Manager of the Mill, the Mill
Manager and the Mill Owner’s Vice President of Operations for the Mill Owner and
the Plant Manager of the Carbon Plant, the Services and Support Manager of the
Carbon Plant and Ingevity’s Vice President of Operations for Ingevity, or in
each case a reasonably equivalent position designated by the Mill Owner or
Ingevity, as the case may be. In addition, each party from time to time may
designate alternate representatives, who shall be authorized to participate on
the Operating Council on behalf of such party in the absence of one or more of
its primary representatives. Each party shall provide as much notice as is
practicable to the other party of any change in its designees on the Operating
Council. The Operating Council shall meet on such a schedule, and for such
purposes (within the authority of the Operating Council established by this
Lease), as the Operating Council shall approve. The presence of at least two
representatives and/or alternates of each party at a meeting of the Operating
Council shall be required for a quorum. The Operating Council shall act only at
a meeting at which a quorum is present. Each party’s representatives on the
Operating Council shall have, collectively, one vote, and any action shall be
taken only with the affirmative vote of both parties’ representatives.

 

(c)          Consideration by Contract Managers. All disputes, issues,
controversies or claims between the parties hereunder (“Disputes”) shall first
be referred to the Contract Managers for resolution. If the Contract Managers
are unable to resolve, or do not anticipate resolving, a Dispute within 10
business days (or such other period as reasonably may be approved by them) after
referral of the matter to them, then the parties shall submit the Dispute to the
Operating Council for resolution. The Dispute escalation process described in
this Section 23.1 is referred to as the “Escalation Process.”

 

(d)          Escalation to Operating Council. If a Dispute has been submitted to
the Operating Council for resolution, the Operating Council shall negotiate in
good faith to resolve such Dispute within 10 business days (or such other period
of time as may be approved by the Operating Council).

 

(e)          Escalation to Executive Management. If the Operating Council does
not resolve a Dispute within 10 business days (or such other period of time as
may be approved by the Operating Council) after referral of the matter to it,
then either party may notify the other in writing that it desires to elevate
such Dispute to the respective executive management of the Mill Owner, who shall
be the President, Paper Solutions of the Mill Owner’s ultimate parent (as of the
Effective Date, WestRock Company), or reasonably equivalent officer designated
by the Mill Owner, and of Ingevity, who shall be Ingevity’s Chief Executive
Officer (as of the Effective Date, D. Michael Wilson (collectively, the
“Executive Management”) for resolution. Upon receipt by the other party of such
written notice, the Dispute shall be so elevated and the Executive Management
shall negotiate in good faith to resolve such Dispute within 10 business days
(or such other period as may be approved by the Executive Management)

 

 38

 

 

after referral of the matter to the Executive Management (the last day of such
period is referred to as the “Conclusion of the Escalation Process”).

 

(f)          Negotiation of Disputes. During the Escalation Process, each
party’s representatives shall negotiate in good faith. The location, format,
frequency, duration and conclusion of the discussions between the Contract
Managers, the Operating Council and the Executive Management, respectively,
shall be left to the discretion of the representatives involved. Discussions and
correspondence among such representatives for purposes of these negotiations
shall be treated as Confidential Information and information developed for
purposes of settlement, exempt from discovery and production, which shall not be
admissible in subsequent proceedings between the parties. Documents identified
in or provided with such communications, which are not prepared for purposes of
the negotiations, are not so exempted and may, if otherwise admissible, be
admitted in evidence in such subsequent proceeding.

 

(g)          Participation in Escalation Process. Notwithstanding anything else
in this Lease to the contrary, and except as provided below in this Section
23.1(g), the parties shall participate in the Escalation Process until the
Conclusion of the Escalation Process and shall not terminate negotiations
concerning resolution of the matters in Dispute until the earlier of the
Conclusion of the Escalation Process or expiration or termination of this Lease
(so long as termination of this Lease is not the subject of the Dispute). No
party shall commence a lawsuit or seek other remedies with respect to the
Dispute (including termination of this Lease) prior to the Conclusion of the
Escalation Process, provided that either party is authorized to institute formal
legal proceedings at any time: (i) to avoid the expiration of any applicable
statute of limitations period, (ii) to preserve a superior position with respect
to other creditors, or (iii) to seek an injunction to prevent irreparable harm,
including in situations where the party reasonably believes that the matter
involved in the Dispute may result in such party’s operations being
significantly curtailed or shut down.

 

Section 23.2         Force Majeure. Neither party shall be liable to the other
party under this Lease for any delay in or failure of performance by the party
of its obligations under this Lease resulting from a Force Majeure Event if the
party has used commercially reasonable efforts to perform notwithstanding the
occurrence of the Force Majeure Event. Each party shall use commercially
reasonable efforts to mitigate or remedy the effects of a Force Majeure Event,
and if the cause of the Force Majeure Event can be minimized or remedied, the
parties shall use commercially reasonable efforts to do so promptly.

 

Section 23.3         Amendment; Waiver. No amendment, modification or discharge
of this Lease and no waiver under this Lease shall be valid or binding unless
set forth in writing and duly executed by the party against whom enforcement of
the amendment, modification, discharge or waiver is sought. Any such waiver
shall constitute a waiver only with respect to the specific matter described in
such writing and shall in no way impair the rights of the party granting such
waiver in any other respect or at any other time. The failure of either party to
insist in any one or more instances upon strict performance of any of the
provisions of this Lease or take advantage of any of its rights hereunder shall
not be construed as a waiver of any such provisions or the relinquishment of any
such rights, but the same shall continue and remain in full force and effect.

 

Section 23.4         Entire Agreement. This instrument constitutes the entire
agreement between the parties relating to the subject matter hereof and there
are no agreements, understandings, conditions, representations, or warranties
not expressly set forth herein.

 

Section 23.5         Memorandum of Lease. The full text of this Lease shall not
be recorded by either party. The parties shall execute and deliver a short form
memorandum of this Lease for filing and recording in the office of the official
records of Alleghany County, Virginia. Such memorandum shall include reference
to the Purchase Option.

 

 39

 

 

Section 23.6         Estoppel Certificate. At any time and from time to time,
each party shall execute, acknowledge and deliver to the other, not later than
20 days after a request in writing from such othe party, a statement in writing,
in a customary form reasonably satisfactory to both parties, certifying that:
(i) this Lease is in full force and effect and unmodified (or if there have been
modifications, that this Lease is in full force and effect as modified and
stating the modifications), and (ii) the existence or non-existence of any
default under this Lease, any amendment to this Lease, or any prepayment of
rentals, and (iii) such other facts with respect to this Lease as may be
reasonably requested.

 

Section 23.7         Governing Law. This Lease shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
reference to the conflicts of laws or choice of law provisions thereof.

 

Section 23.8         Binding Agreement; Successors. This Lease shall bind the
parties to this Lease and their respective successors (including, without
limitation, any successor to the Mill Owner as owner of the Mill and any
successor to Ingevity as owner of the Carbon Plant) and shall bind, and inure to
the benefit of, their permitted assigns under Sections 15.1 and 15.2. This Lease
also shall inure to the benefit of each Person entitled to indemnification under
Article 11.

 

Section 23.9         Headings. The section and other headings in this Lease are
inserted solely as a matter of convenience and for reference, are not a part of
this Lease, and shall not be deemed to affect the meaning or interpretation of
this Lease.

 

Section 23.10        Counterparts. This Lease may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

Section 23.11         Exhibits. All exhibits to this Lease referenced herein are
incorporated herein by reference.

 

Section 23.12         Severability, etc. Any term or provision of this Lease
that is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, without rendering invalid or unenforceable the remaining terms
and provisions of this Lease or affecting the validity or unenforceability of
any of the terms or provisions of this Lease in any other jurisdiction. If any
term or provision of this Lease is so broad as to be invalid or unenforceable,
the provision shall be interpreted to be only so broad as is valid or
enforceable. Subject to the foregoing provisions of this Section 23.12, if any
term or provision of this Lease is invalid or unenforceable for any reason, such
circumstances shall not have the effect of rendering such term or provision
invalid or unenforceable in any other case or circumstance.

 

Section 23.13          Negation of Partnership. Both parties shall act under
this Lease solely as independent contractors and not as agents of the other
party. Nothing contained in this Lease shall be construed or interpreted as
creating an agency, partnership, co-partnership or joint venture relationship
between the parties.

 

Section 23.14         Third-Party Rights. Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any Person, other than
the parties hereto (and, to the extent provided in Article 11, the Mill
Indemnified Parties and the Ingevity Indemnified Parties, and, to the extent
provided in Article 17, any Mortgagee), any right or remedies under or by reason
of this Lease.

 

Section 23.15         Further Assurances. Each of the parties shall execute from
time to time any such documents and instruments as the other party reasonably
may request to further assure the Easement

 

 40

 

 

Rights granted in Article 3 or, to the extent provided by the terms and
conditions of this Lease, to reflect any relocation, release or termination of
any Easement Rights granted in Article 3 or any Utility Facilities with respect
thereto.

 

Section 23.16         Merger of Estates. The Easement Rights created in this
Lease and benefiting applicable parcels of real property described herein shall
continue until terminated as provided herein, notwithstanding any merger of
title (existing presently or in the future) in a common owner, and none of the
parties intend that there be, and there shall not be in any event, a merger of
any of the Easement Rights with the title or other interest of any owner of the
real property interests described herein.

 

Section 23.17         No Presumption Against Drafter. Each of the parties hereto
has jointly participated in the negotiation and drafting of this Lease. In the
event of any ambiguity or question of intent or interpretation, this Lease shall
be construed as if drafted jointly by each of the parties hereto and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Lease.

 

Section 23.18         Conflict Between Agreements. In the event of any
inconsistency or conflict between the terms and provisions of this Lease and the
Services Agreement or the Separation Agreement, the terms and provisions of the
Services Agreement and the Separation Aggreement shall control.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 41

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the 11th
day of May, 2016.

 

WITNESSES   WESTROCK VIRGINIA, LLC         /s/ Carol Anne Francis   By: /s/
Robert B. McIntosh       Name: Robert B. McIntosh /s/ Kevin Maxwell     Title:
Executive Vice President, General Counsel and Secretary             INGEVITY
VIRGINIA CORPORATION         /s/ Ryan Fisher   By: /s/ Edward A. Rose      
Name: Edward A. Rose /s/ S. Edward Woodcock, Jr.     Title: President –
Speciality Chemicals Group

 

 42

 

 

 

JOINDER OF MILL REAL PROPERTY RECORD OWNER

 

THIS JOINDER OF MILL REAL PROPERTY RECORD OWNER (this “Joinder”) is made
effective as of February 1, 2016 by WESTROCK MWV, LLC, a Delaware limited
liability company, successor by name change, merger and conversion to West
Virginia Pulp and Paper Company, Westvaco Corporation and MeadWestvaco
Corporation (“WestRock MWV”), for the benefit of WESTROCK VIRGINIA, LLC, a
Delaware liability company, as landlord (the “Mill Owner”), and INGEVITY
VIRGINIA CORPORATION, a Virginia corporation, as tenant (“Ingevity”), under the
following circumstances:

 

A.           The Mill Owner and Ingevity are entering into the Ground Lease (as
hereinafter defined) to set forth their agreement with respect to Ingevity’s
lease of the real property within the Mill Owner’s mill complex upon which
Ingevity’s Carbon Plant is located. The Ground Lease is intended to be a
transfer of all of the economic benefits and burdens of owning the real property
on which the Carbon Plant is located from the Mill Owner to Ingevity and
thereafter is intended to be a retention by Ingevity of such real property for
U.S. federal income tax purposes.

 

B.           WestRock MWV is the record owner of the Mill Real Property (as
defined in the Ground Lease) and wishes to acknowledge and agree that the Mill
Real Property is bound by and subject to the Ground Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants described in the Ground
Lease and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, and intending to be legally bound hereby, WestRock MWV
agrees for the benefit of Mill Owner and Ingevity as follows:

 

1.          Definitions. All capitalized terms used herein shall have the
respective terms ascribed to them in the Covington Plant Ground Lease Agreement
between the Mill Owner and Ingevity dated as of February 1, 2016 (“the Ground
Lease”).

 

2.          Joinder. WestRock MWV hereby agrees that the Mill Real Property is
subject to and bound by the Ground Lease (including, without limitation, the
Ingevity Easement Rights granted pursuant to Article 3, the Sawdust Area
Expansion Option and the Truck Shop Expansion Option granted pursuant to Article
21, the obligation to convert the Ingevity Easement Rights into reciprocal
easements pursuant to Section 22.3 and the obligations with respect to memoranda
of lease and estoppel certificates under Sections 23.5 and 23.6). WestRock MWV
shall have no personal liability under the Ground Lease, and the liability of
WestRock MWV under the Ground Lease is limited to the Mill Real Property.
WestRock MWV shall be released from any liability under the Ground Lease upon
the conveyance by WestRock MWV of the Mill Real Property.

 

3.          Amendment; Waiver. No amendment, modification or discharge of this
Joinder and no waiver under this Joinder shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. The failure of either party to insist
in any one or more instances upon strict performance of any of the provisions of
this Joinder or take advantage of any of its rights hereunder shall not be
construed as a waiver of any such provisions or the relinquishment of any such
rights, but the same shall continue and remain in full force and effect.

 

 43

 

 

4.          Governing Law. This Joinder shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without reference to
the conflicts of laws or choice of law provisions thereof.

 

5.          Binding Agreement; Successors. This Joinder shall bind the parties
to this Joinder and their respective successors (including, without limitation,
any successor to WestRock MWV as owner of record title to the Mill Real Property
and any successor to Ingevity as owner of the Carbon Plant) and shall bind, and
inure to the benefit of, their permitted assigns under Sections 15.1 and 15.2 of
the Ground Lease. This Joinder also shall inure to the benefit of each Person
entitled to indemnification under Article 11 of the Ground Lease.

 

6.          Third Party Beneficiaries. The Mill Owner and Ingevity are third
party beneficiaries of this Joinder.

 

7.          Merger of Estates. The Easement Rights created in the Ground Lease
and benefiting applicable parcels of real property described herein shall
continue until terminated as provided therein, notwithstanding any merger of
title (existing presently or in the future) in a common owner, and none of the
parties intend that there be, and there shall not be in any event, a merger of
any of the Easement Rights with the title or other interest of any owner of the
real property interests described therein.

 

IN WITNESS WHEREOF, WestRock MWV has duly executed this Joinder as of the 11th
day of May, 2016.

 

WITNESSES   WESTROCK MWV, LLC,     a Delaware limited liability company        
 /s/ Carol Anne Francis   By: /s/ Robert B. McIntosh       Name: Robert B.
McIntosh /s/ Kevin Maxwell     Title: Executive Vice President, General Counsel
and Secretary

 



829201

 

 44

